Exhibit 10.29(a)

[AESOP I Finance

Lease Loan Agreement]

AMENDED AND RESTATED LOAN AGREEMENT

dated as of June 3, 2004

between

AESOP LEASING L.P.,

as Borrower,

and

CENDANT RENTAL CAR FUNDING (AESOP) LLC,

as Lender



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AGREEMENT

THIS AMENDED AND RESTATED LOAN AGREEMENT, dated as of June 3, 2004 (the
“Agreement”), is entered into between AESOP LEASING L.P., a Delaware limited
partnership (“AESOP Leasing” or the “Borrower”), and CENDANT RENTAL CAR FUNDING
(AESOP) LLC (formerly known as AESOP Funding II L.L.C.), a Delaware limited
liability company (“CRCF” or the “Lender”).

WITNESSETH:

WHEREAS, AESOP Leasing, Avis Rent A Car System, Inc. (“ARAC”), as lessee and as
administrator, and Avis Group Holdings Inc. (“AGH”), as guarantor, are parties
to an Amended and Restated Master Motor Vehicle Finance Lease Agreement, dated
as of June 30, 1997 (the “Prior AESOP I Finance Lease”), pursuant to which AESOP
Leasing leased Program Vehicles and Non-Program Vehicles of one or more
Manufacturers to ARAC, and AGH guaranteed certain obligations of ARAC as lessee
thereunder;

WHEREAS, AESOP Leasing obtained financing for such Vehicles from the Lender
pursuant to the Loan Agreement (the “Prior AESOP I Finance Lease Loan
Agreement”), dated as of June 30, 1997, among AESOP Leasing, PVHC, Quartx and
the Lender;

WHEREAS, immediately prior to this Agreement becoming effective, AGH, as
guarantor, assigned all of its rights, interests and obligations under the Prior
AESOP I Finance Lease to Cendant Car Rental Group, Inc. (“CCRG”), pursuant to an
Assignment and Assumption Agreement (the “Assignment and Assumption Agreement”),
dated as of the date hereof, among ARAC, AGH, and CCRG;

WHEREAS, immediately prior to this Agreement becoming effective, ARAC assigned
all of its rights, interest and obligations as Administrator (but not as Lessee)
under the Prior AESOP I Finance Lease to CCRG pursuant to the Assignment and
Assumption Agreement;

WHEREAS, simultaneously with this Agreement becoming effective, AESOP Leasing,
as lessor, CCRG, as a lessee and as administrator, ARAC, as a lessee, and Budget
Rent A Car System, Inc. (“BRAC”), as a lessee, intend to amend and restate the
Prior AESOP I Finance Lease in order to add CCRG and BRAC as Lessees and to
amend certain other provisions;

WHEREAS, AESOP Leasing now wishes to amend and restate the Prior AESOP I Finance
Lease Loan Agreement in order to amend certain provisions thereto;

WHEREAS, the Lender is willing to enter into this Agreement and to continue to
make Loans to AESOP Leasing on the terms and conditions set forth herein;

WHEREAS, the Lender will utilize the proceeds of one or more Series of Notes
issued from time to time pursuant to the Indenture to make Loans to (i) AESOP
Leasing hereunder, (ii) AESOP Leasing under the AESOP I Operating Lease Loan
Agreement and (iii) AESOP Leasing II under the AESOP II Loan Agreement, in each
case to the extent Vehicles eligible to be financed hereunder and thereunder are
available for financing and, in certain other



--------------------------------------------------------------------------------

circumstances, to pay amortizing Notes. In addition, the Lender will utilize the
proceeds of certain capital contributions from time to time to make Loans to
AESOP Leasing hereunder to the extent Vehicles eligible to be financed hereunder
are available for financing and, in certain other circumstances, to pay
amortizing Notes. In connection with the foregoing, the Lender has assigned its
rights hereunder and under the AESOP I Operating Lease Loan Agreement and the
AESOP II Loan Agreement to the Trustee to secure the Lender’s obligations to the
Secured Parties; and

WHEREAS, except as expressly provided herein otherwise with respect to the
proceeds of the Relinquished Vehicles and related Relinquished Vehicle Property,
and with respect to Excluded Payments, the Loans made to AESOP Leasing hereunder
will be secured by all of AESOP Leasing’s right, title and interest in and to
(a) the Vehicles leased under the Finance Lease, (b) the Manufacturer Programs
as they relate to such Vehicles that are Program Vehicles, (c) all monies due
arising from the sale of such Vehicles that are Non-Program Vehicles, (d) all
payments under insurance policies or warranties relating to such Vehicles,
(e) all payments due from the Lessees under the Finance Lease and (f) all
property pledged as collateral for the obligations of the Lessees under the
Finance Lease, including each Sublease thereunder and all payments due from the
Permitted Sublessees under each such Sublease and (g) all proceeds of the
foregoing; and

NOW THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the terms and conditions hereof, the parties
hereto agree to amend and restate the Prior AESOP I Finance Lease Loan Agreement
as follows:

SECTION 1. CERTAIN DEFINITIONS.

SECTION 1.1. Certain Definitions. As used in this Agreement and unless the
context requires a different meaning, capitalized terms not otherwise defined
herein shall have the meanings assigned to such terms in the Definitions List
attached as Schedule I to the Second Amended and Restated Base Indenture, dated
as of June 3, 2004 (as amended, supplemented, restated or otherwise modified
from time to time in accordance with its terms, the “Base Indenture”), between
CRCF, as issuer, and The Bank of New York, as trustee (the “Trustee”), as
amended or modified from time to time in accordance with the terms of the Base
Indenture (the “Definitions List”).

SECTION 1.2. Accounting and Financial Determinations. Where the character or
amount of any asset or liability or item of income or expense is required to be
determined, or any accounting computation is required to be made, for the
purpose of this Agreement, such determination or calculation shall be made, to
the extent applicable and except as otherwise specified in this Agreement, in
accordance with GAAP applied on a consistent basis. When used herein, the term
“financial statement” shall include the notes and schedules thereto.

SECTION 1.3. Cross References; Headings. The words “hereof”, “herein” and
“hereunder” and words of a similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Section, Schedule

 

-2-



--------------------------------------------------------------------------------

and Exhibit references contained in this Agreement are references to Sections,
Schedules and Exhibits in or to this Agreement unless otherwise specified. Any
reference in any Section or definition to any clause is, unless otherwise
specified, to such clause of such Section or definition. The various headings in
this Agreement are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or any provision hereof.

SECTION 1.4. Interpretation. In this Agreement, unless the context otherwise
requires:

(i) the singular includes the plural and vice versa;

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to any Person in a particular capacity only refers to
such Person in such capacity;

(iii) reference to any gender includes the other gender;

(iv) reference to any Requirement of Law means such Requirement of Law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;

(v) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term; and

(vi) with respect to the determination of any period of time, “from” means “from
and including” and “to” and “until” means “to but excluding”.

SECTION 2. LOAN COMMITMENT OF THE LENDER.

SECTION 2.1. Loan Commitment. Subject to the terms and conditions of this
Agreement, including Section 12.2, and further subject to the availability of
funds to the Lender pursuant to the Indenture, the Lender agrees to make loans
hereunder (the “Loans”) to AESOP Leasing from time to time on or after the
Initial Closing Date and prior to the Loan Commitment Termination Date; provided
that on any one date the Loan Principal Amount of all Loans made hereunder to
AESOP Leasing shall not exceed the AESOP I Finance Lease Loan Agreement
Borrowing Base. The foregoing commitment of the Lender is called the “Loan
Commitment”.

SECTION 2.2. Certain Waivers. AESOP Leasing waives presentment, demand for
payment, notice of dishonor and protest, notice of the creation of any of its
Liabilities and all other notices whatsoever to AESOP Leasing with respect to
such Liabilities except notices required under Section 12.1. The obligations of
AESOP Leasing under this Agreement and the Loan Note shall not be affected by
(i) the failure of the Trustee or the Lender or the holder of the Loan Note or
any of AESOP Leasing’s Liabilities to assert any claim or demand or to exercise
or enforce any right, power or remedy against AESOP Leasing or the AESOP I
Finance Lease Loan Collateral or otherwise, (ii) any extension or renewal for
any period (whether or not longer than the original period) or exchange of any
of AESOP Leasing’s Liabilities or the release or compromise of any obligation of
any nature of any Person with

 

-3-



--------------------------------------------------------------------------------

respect thereto, (iii) the surrender, release or exchange of all or any part of
any property (including the AESOP I Finance Lease Loan Collateral) securing
payment and performance of any of AESOP Leasing’s Liabilities or the compromise
or extension or renewal for any period (whether or not longer than the original
period) of any obligations of any nature of any Person with respect to any such
property, and (iv) any other act, matter or thing which would or might, in the
absence of this provision, operate to release, discharge or otherwise
prejudicially affect the obligations of AESOP Leasing.

SECTION 2.3. Conditions. The making of each Loan hereunder is subject to the
satisfaction of the applicable conditions set forth in Section 11.

SECTION 2.4. Use of Proceeds. AESOP Leasing shall apply the funds received by it
pursuant to Section 2.1 hereof solely to finance the purchase of Eligible
Vehicles that it will lease to CCRG pursuant to the AESOP I Finance Lease, which
Eligible Vehicles will be used by CCRG in its daily vehicle rental business or
subleased to Permitted Sublessees pursuant to Subleases for use in their
respective daily vehicle rental businesses.

SECTION 3. LOAN NOTE; LOAN PROCEDURE; RECORDKEEPING.

SECTION 3.1. Loan Note. The Loans made hereunder shall be evidenced by the
promissory note issued by AESOP Leasing pursuant to the Prior AESOP I Finance
Lease Loan Agreement, (herein, as from time to time supplemented, extended or
replaced, the “Loan Note”), a copy of which is attached as Exhibit A hereto,
dated as of the Initial Closing Date, payable to the order of the Lender and
assigned to the Trustee pursuant to the Indenture. On the date hereof, the Loans
have an outstanding balance of $251,083,975.

SECTION 3.2. Loan Procedure. AESOP Leasing shall deliver a Loan Request to the
Lender no later than 4:00 p.m., New York City time, on a day that is not less
than one (1), nor more than five (5), Business Days prior to the proposed
Borrowing Date (which shall be a Business Day). Each Loan Request shall be
irrevocable, and shall specify (i) the principal amount of the proposed Loan,
(ii) the Borrowing Date of the proposed Loan, (iii) a summary of the Vehicles
being financed (including for Program Vehicles subject to the GM Repurchase
Program, the Designated Period for each such Program Vehicle), (iv) whether each
Vehicle is a Program Vehicle or a Non-Program Vehicle, (v) the VIN for each
Vehicle to be financed, (vi) the total Capitalized Cost thereof as of the
Borrowing Date, and (vii) in the case of Franchisee Vehicles, the Net Book Value
of such Vehicles as of the first day of the Related Month. The aggregate
requested borrowings hereunder on any Business Day shall be for an initial
aggregate principal amount that, together with the Loan Principal Amount of
Loans outstanding hereunder and under the AESOP I Operating Lease Loan Agreement
and the AESOP II Loan Agreement on such date, shall not exceed the principal
amount of Notes outstanding on such date. On the terms and subject to the
conditions of this Agreement, on or before 2:00 p.m., New York City time, on the
Borrowing Date specified in the Loan Request, the Lender shall transfer same day
or immediately available funds to AESOP Leasing’s account specified in such Loan
Request (including, without limitation, any such specified account maintained on
behalf of AESOP Leasing) in the amount specified in such Loan Request; provided
that any funds to be utilized in the purchase of Vehicles under an LKE Program
shall only be transferred by the Lender to the Joint Disbursement Account. Each
Loan Request made pursuant to this Section 3.2 shall constitute AESOP Leasing’s
representation and warranty that all of the applicable conditions contained in
Section 11 will, after giving effect to such Loan, be satisfied.

 

-4-



--------------------------------------------------------------------------------

SECTION 3.3. Recordkeeping. The Lender shall record in its records, or at its
option on the schedule attached to the Loan Note, the date and principal amount
of each Loan made hereunder, each repayment thereof, and the other information
provided for thereon. The aggregate unpaid Loan Principal Amount so recorded
shall be rebuttable presumptive evidence of the Loan Principal Amount owing and
unpaid on the Loan Note. The failure to so record any such information or any
error in so recording any such information shall not, however, limit or
otherwise affect the actual obligations of AESOP Leasing hereunder or under the
Loan Note to repay the Loan Principal Amount, together with all Loan Interest
accruing thereon.

SECTION 4. INTEREST.

SECTION 4.1. Interest Rate on Loans. AESOP Leasing hereby promises to pay
interest on the unpaid principal amount of each Loan made to it hereunder (the
“Loan Interest”), for each Loan Interest Period commencing on the date such Loan
is made to AESOP Leasing until such Loan is paid in full, at a rate not less
than the Lender’s Carrying Cost Interest Rate for the applicable Loan Interest
Period. The applicable rate of Loan Interest on each Loan shall be specified in
a Loan Request Response provided by the Lender to AESOP Leasing on the date a
Loan Request is delivered; provided that if the Lender’s Carrying Cost Interest
Rate for the applicable Loan Interest Period is higher than the rate of Loan
Interest specified in the Loan Request Response, Loan Interest payable shall be
determined using the higher rate.

SECTION 4.2. Supplemental Interest. AESOP Leasing agrees to pay to the Lender,
as an additional interest payment, an amount equal to the product of (A) the
applicable Loan Agreement’s Share as of the beginning of each Loan Interest
Period and (B) an amount equal to (i) the Supplemental Carrying Charges for such
Loan Interest Period, minus (ii) any accrued earnings on Permitted Investments
in the Collection Account which earnings are available for distribution on the
last Business Day of such Loan Interest Period (the product of the amounts
described in clauses (A) and (B) above, “Supplemental Interest”).

SECTION 4.3. Loan Interest Payment Dates. Accrued Loan Interest on each Loan
made hereunder shall be payable on each Payment Date (with respect to the
related Loan Interest Period), upon any prepayment and at maturity, commencing
with the first of such dates to occur after the date such Loan is made. After
maturity (whether by acceleration or otherwise), all accrued Loan Interest and
Supplemental Interest on all Loans made hereunder shall be payable on demand.
Supplemental Interest in respect of each Loan Interest Period shall be payable
on each Payment Date and upon any prepayment and at maturity. All calculations
of Loan Interest and Supplemental Interest shall be based on a 360-day year and
the actual number of days elapsed in the related Loan Interest Period.

SECTION 4.4. Setting of Rates. The Lender’s Carrying Cost Interest Rate and
Supplemental Carrying Charges used hereunder to compute Loan Interest due on
each Loan made hereunder on each Payment Date and the Supplemental Interest due
on each Payment Date shall be calculated from time to time by the Lender in
accordance with this Agreement (and written notice thereof shall be provided to
AESOP Leasing not later than ten (10) days prior to the applicable Payment
Date). Such calculation shall be conclusive, absent demonstrable error.

 

-5-



--------------------------------------------------------------------------------

SECTION 4.5. Carrying Charges. AESOP Leasing agrees to pay to the Lender on each
Payment Date an amount equal to the product of (A) the applicable Loan
Agreement’s Share as of such Payment Date and (B) all accrued and unpaid
Carrying Charges that are accrued and unpaid as of each such Payment Date.

SECTION 5. REPAYMENT OF LOAN PRINCIPAL AMOUNT.

SECTION 5.1. Mandatory Repayment of Monthly Loan Principal Amount of Loans. On
each Payment Date, AESOP Leasing shall pay to the Lender, as a repayment of the
Loan Principal Amount, an amount equal to the product of (A) the applicable Loan
Payment Allocation Percentage as of the beginning of the Related Month and
(B) an amount equal to, without duplication, (i) the accrued Depreciation
Charges for the Related Month for all Vehicles (a) leased under the Finance
Lease as of the end of the Related Month and/or (b) described in clause (iii) or
(iv) of this Section 5.1, plus (ii) all upfront incentive payments paid by
Manufacturers during the Related Month in respect of purchases of Non-Program
Vehicles leased under the Finance Lease, plus (iii) the aggregate Termination
Values (each as of the date on which such Vehicle becomes an Ineligible Vehicle,
a Casualty or is sold, as applicable) of all the Vehicles leased under the
Finance Lease at any time during such Related Month that, without double
counting, while so leased either became Ineligible Vehicles, suffered a Casualty
or were sold by or on behalf of AESOP Leasing (including those Vehicles sold by
the Intermediary under the terms of the Master Exchange Agreement) to any Person
other than to a Manufacturer pursuant to a Manufacturer Program or to a third
party pursuant to an auction conducted through a Guaranteed Depreciation
Program, in each case, during the Related Month, plus (iv) the aggregate
Termination Values, each as of the applicable Turnback Date, of all Program
Vehicles leased under the Finance Lease that while so leased were returned to a
Manufacturer by AESOP Leasing or the Intermediary pursuant to a Manufacturer
Program and with respect to which either (x) the Repurchase Price payable by
such Manufacturer and/or the related auction dealers has been deposited in the
Collection Account or a Joint Collection Account during the Related Month or
(y) a Manufacturer Event of Default has occurred, minus (v) an amount equal to
the sum of (1) any amounts deposited into the Collection Account or a Joint
Collection Account during the Related Month representing (a) Repurchase Prices
for repurchases of Program Vehicles (including Relinquished Vehicles) leased
under the Finance Lease at the applicable Turnback Date or (b) the sales
proceeds (including amounts paid by a Manufacturer as a result of the sale of a
Program Vehicle during the Related Month outside such Manufacturer’s
Manufacturer Program but excluding amounts released to AESOP Leasing pursuant to
the last sentence of Section 5.2(a) of the Base Indenture) for sales of Vehicles
(including Relinquished Vehicles) leased under the Finance Lease at the time of
such sale to a third party other than (x) to a Manufacturer pursuant to a
Repurchase Program or (y) through an auction dealer pursuant to a Guaranteed
Depreciation Program and (2) any amounts received in the Related Month and
applied to the Loan Principal Amount pursuant to Section 6.3 (the product of the
amounts described in clauses (A) and (B) above, the “Monthly Loan Principal
Amount”). Unless otherwise required to be paid sooner pursuant to the terms of
this Agreement, the entire unpaid Loan Principal Amount of the Loans made
hereunder shall be payable on the last occurring Series Termination Date with
respect to the Notes. All Loans made hereunder shall be due on

 

-6-



--------------------------------------------------------------------------------

the maturity date therefor, whether by acceleration or otherwise. Solely for
determining the amounts payable under this Section 5.1, with respect to a
Program Vehicle that became a Casualty during the Related Month as a result of
such Program Vehicle being held beyond the stated expiration date of the
applicable Repurchase Period and not being redesignated as a Non-Program
Vehicle, such Vehicle will be deemed to have become a Casualty upon such
expiration date.

SECTION 5.2. Voluntary Prepayments of Loan Principal Amount. AESOP Leasing may
from time to time prepay the principal amount with respect to any Loans made
hereunder, in whole or in part, on any date; provided that, except for any
prepayment made pursuant to Section 6.3 hereof or any payment made to comply
with Section 10.13 hereof, AESOP Leasing shall give the Lender and the Trustee
not less than one (1) Business Day’s prior notice of any such prepayment,
specifying the date and amount of such prepayment, and, if AESOP Leasing is
requesting a release of Vehicles from the Lien hereof pursuant to Section 7.3,
the Vehicles to which such prepayment relates.

SECTION 6. MAKING OF PAYMENTS.

SECTION 6.1. Making of Payments. All payments of the Monthly Loan Principal
Amount or Loan Interest hereunder, all prepayments of the Loan Principal Amount
hereunder, and all payments of Supplemental Interest, Carrying Charges and of
all other Liabilities shall be made by AESOP Leasing to, or for the account of,
the Lender in immediately available Dollars, without setoff, counterclaim or
deduction of any kind. All such payments shall be made to the Collection Account
(or such other account as the Lender may from time to time specify with the
consent of the Trustee), not later than 11:00 a.m., New York City time, on the
date due, and funds received after that hour shall be deemed to have been
received by the Lender on the next following Business Day. The Lender hereby
specifies that (i) all (A) payments with respect to Program Vehicles (including
Relinquished Vehicles constituting Program Vehicles) leased under the Finance
Lease made by the Manufacturers and related auction dealers under the
Manufacturer Programs, and (B) amounts representing the proceeds from sales of
Vehicles (including any Relinquished Vehicles) leased under the Finance Lease
(including amounts paid by a Manufacturer as a result of the sale of such
Vehicle outside such Manufacturer’s Manufacturer Program) to third parties
(other than under any related Manufacturer Program) shall be deposited in the
Collection Account or a Joint Collection Account (and, if deposited in a Joint
Collection Account, shall be applied as provided in Section 4.2 of the Master
Exchange Agreement) and (ii) all payments with respect to any other AESOP I
Finance Lease Loan Collateral shall be deposited in the Collection Account;
provided, however, that, subject to Section 5.2 of the Base Indenture, insurance
proceeds and warranty payments with respect to Vehicles leased under the Finance
Lease will be deposited in the Collection Account only if an Amortization Event
or a Potential Amortization Event shall have occurred and be continuing.

SECTION 6.2. Due Date Extension. If any (i) payment of the Monthly Loan
Principal Amount or Loan Interest hereunder or (ii) prepayment of the Loan
Principal Amount or Supplemental Interest with respect to any Loans made
hereunder falls due on a day which is not a Business Day, then such due date
shall be extended to the next following Business Day and Loan Interest or
Supplemental Interest, as applicable, shall accrue through such Business Day.

 

-7-



--------------------------------------------------------------------------------

SECTION 6.3. Application of Sale Proceeds. AESOP Leasing agrees that an amount
equal to the product of (A) the applicable Loan Payment Allocation Percentage as
of the beginning of the Related Month and (B) the sum of (i) all payments made
by the Manufacturers and related auction dealers under the Manufacturer Programs
with respect to Vehicles (including Relinquished Vehicles) leased under the
Finance Lease, and (ii) proceeds from the sale to third parties of Vehicles
(including Relinquished Vehicles) leased under the Finance Lease (other than to
the Manufacturer or pursuant to a Guaranteed Depreciation Program), in each case
deposited in the Collection Account on any date, shall automatically be applied,
upon the transfer thereof from a Joint Collection Account to the Collection
Account or otherwise upon deposit thereof in the Collection Account, to prepay
the Loan Principal Amount.

SECTION 6.4. Payment Deficits. At or before 11:30 a.m., New York City time, on
each Payment Date, AESOP Leasing shall notify the Trustee and the related
Enhancement Provider of the amount of the Lease Payment Deficit, if any, with
respect to each Series of Notes issued pursuant to the Indenture, such
notification to be in the form of Exhibit C.

SECTION 7. LOAN COLLATERAL SECURITY.

SECTION 7.1. Grant of Security Interest. (a) As security for the prompt and
complete payment and performance of its Liabilities, AESOP Leasing hereby
pledges, hypothecates, assigns, transfers and delivers to the Lender, and hereby
grants to the Lender, a continuing, security interest in, all of the following,
whether now owned or hereafter acquired:

(i) all Vehicles leased under the Finance Lease, and all Certificates of Title
with respect thereto;

(ii) all right, title and interest of AESOP Leasing in and to each Manufacturer
Program, including any amendments thereof, and all monies due and to become due
under or in connection with each such Manufacturer Program, in each case in
respect of Vehicles leased under the Finance Lease (other than Relinquished
Property Proceeds), whether payable as Vehicle Repurchase Prices, auction sales
proceeds, fees, expenses, costs, indemnities, insurance recoveries, damages for
breach of the Manufacturer Programs or otherwise (but excluding all incentive
payments payable in respect of purchases of Vehicles under the Manufacturer
Programs) and all rights to compel performance and otherwise exercise remedies
thereunder;

(iii) all right, title and interest of AESOP Leasing in, to and under the
Finance Lease and the related Lessee Agreements and the Subleases (other than
any right, title and interest of AESOP Leasing with respect to any Excluded
Payments), including, without limitation, all monies due and to become due to
AESOP Leasing from the Lessees, the Finance Lease Guarantor, any Sublessee or
any of their assigns under or in connection with the Finance Lease and the
related Lessee Agreements and the Subleases, whether payable as principal,
interest, rent, guaranty payments, fees, expenses, costs, indemnities, insurance
recoveries, damages for the breach of any of the Finance Lease and the related
Lessee Agreements and the Subleases or otherwise, and all rights, remedies,
powers, privileges and claims of AESOP Leasing against any other party under or
with respect to the Finance Lease and the related Lessee Agreements and the
Subleases

 

-8-



--------------------------------------------------------------------------------

(whether arising pursuant to the terms of the Finance Lease or the related
Lessee Agreements and the Subleases or otherwise available to AESOP Leasing at
law or in equity), the right to enforce the Finance Lease and the related Lessee
Agreements and the Subleases as provided herein and to give or withhold any and
all consents, requests, notices, directions, approvals, extensions or waivers
under or with respect to the Finance Lease and the related Lessee Agreements and
the Subleases or the obligations of any party thereunder, and all collateral
pledged by the Lessees under the Finance Lease;

(iv) all right, title and interest of each of AESOP Leasing in, to and under the
Vehicle Title and Lienholder Nominee Agreements and the Administration
Agreement, including any amendments thereof, and all monies due and to become
due thereunder, in each case in respect of Vehicles leased under the AESOP I
Finance Lease, whether payable as fees, expenses, costs, indemnities, insurance
recoveries, damages for the breach of any of the Vehicle Title and Lienholder
Nominee Agreements and the Administration Agreement or otherwise and all rights
to compel performance and otherwise exercise remedies thereunder;

(v) all payments under insurance policies (whether or not the Lessor, the Lender
or the Trustee is named as the loss payee thereof) or any warranty payable by
reason of loss or damage to, or otherwise with respect to, any of the Vehicles
leased under the Finance Lease;

(vi) all right, title and interest of AESOP Leasing in and to any proceeds from
the sale of Vehicles leased under the Finance Lease, including all monies due in
respect of such Vehicles under the Finance Lease, whether payable as the
purchase price of such Vehicles, auction sales proceeds, or as fees, expenses,
costs, indemnities, insurance recoveries, or otherwise (including all upfront
incentive payments payable by Manufacturers in respect of purchases of
Non-Program Vehicles, but excluding the proceeds from the sale of Vehicles that
are Relinquished Vehicles at the time of such sale);

(vii) any assignment of a security interest in any Vehicle leased under the
Finance Lease granted to AESOP Leasing pursuant to the Finance Lease or
otherwise, and all Certificates of Title with respect to each such Vehicle;

(viii) all right, title and interest of AESOP Leasing in, to and under the
Master Exchange Agreement and the Escrow Agreement, including any amendments
thereof, all monies due and to become due to AESOP Leasing thereunder, whether
amounts payable to AESOP Leasing from the Joint Collection Accounts or any
Exchange Account by the Intermediary or payable as damages for breach of the
Master Exchange Agreement, the Escrow Agreement or otherwise, and all other
property released or to be released by the Intermediary to AESOP Leasing
thereunder and all rights to compel performance and otherwise exercise remedies
thereunder; provided, however, that in the case of any property and funds held
in the Joint Collection Accounts or any Exchange Account that constitute
Relinquished Property Proceeds, such property shall not constitute part of the
AESOP I Finance Lease Loan Collateral until such amounts are payable by the
Intermediary to the Trustee pursuant to the Master Exchange Agreement or the
Escrow Agreement in accordance with the terms thereof; and

 

-9-



--------------------------------------------------------------------------------

(ix) all products and Proceeds of all of the foregoing;

provided, however, that the AESOP I Segregated Account shall not be subject to
the grant of a security interest by AESOP Leasing pursuant to this
Section 7.1(a) and shall not constitute part of the AESOP I Loan Collateral.
Upon the occurrence of an AESOP I Finance Lease Loan Agreement Event of Default,
the Lender and the Trustee, as assignee, shall have all of the rights and
remedies of a secured party, including without limitation, the rights and
remedies granted under the UCC.

(b) To secure the CRCF Obligations, AESOP Leasing hereby pledges, hypothecates,
assigns, transfers and delivers to the Trustee, on behalf of the Secured
Parties, and hereby grants to the Trustee, on behalf of the Secured Parties, a
continuing, first-priority security interest in, all of the AESOP I Finance
Lease Loan Collateral, whether now owned or hereafter acquired. Upon the
occurrence of a Liquidation Event of Default or a Limited Liquidation Event of
Default and subject to the provisions of the Related Documents, the Trustee
shall have all of the rights and remedies with respect to the AESOP I Finance
Lease Loan Collateral of a secured party, including, without limitation, the
rights and remedies granted under the UCC.

SECTION 7.2. Certificates of Title. AESOP Leasing shall take, or shall cause to
be taken, such action as shall be necessary to submit all of the Certificates of
Title for Vehicles leased under the Finance Lease (other than Certificates of
Title with respect to the Franchisee Vehicles for which the nominee lienholder
under the applicable Franchisee Nominee Agreement is noted as the first
lienholder) to the appropriate state authority for notation of the Trustee’s
lien thereon. The original Certificates of Title shall be held by (i) the
Administrator, (ii) SGS Automotive Services, Inc. (formerly known as and
successor in interest to Intermodal Transportation Services, Inc.), as agent to
the Administrator, or (iii) any other titling service, acting as agent for the
Administrator, that is approved in writing by the Required Noteholders of each
Outstanding Series of Notes. The Administrator, or its agent, shall hold such
titles as agent for AESOP Leasing, in trust for the benefit of the Lender and
the Trustee.

SECTION 7.3. Release of AESOP I Finance Lease Loan Collateral. The Lender shall
request the Trustee in writing to release its Lien on a Vehicle (including a
Relinquished Vehicle) leased under the Finance Lease and the Certificate of
Title therefor upon the earliest of (i) in the case of a Program Vehicle or a
Non-Program Vehicle subject to a Guaranteed Depreciation Program, the date of
the sale of such Vehicle by an auction dealer to a third party, and in the case
of a Program Vehicle or a Non-Program Vehicle subject to a Repurchase Program,
the Turnback Date for such Vehicle, (ii) voluntary prepayment in full of the
principal amount of the Loan to which such Vehicle relates in accordance with
Section 5.2, as noted in records maintained by the Trustee, (iii) receipt of
proceeds from an ordinary course sale of such Vehicle in an amount at least
equal to the Termination Value of such Vehicle; provided, however, that if such
an ordinary course sale occurs during the Repurchase Period with respect to a
Program Vehicle, AESOP Leasing shall only sell or permit a sale of such Program
Vehicle for a purchase price, together with any amounts payable by a
Manufacturer as a result of or in connection with such sale, equal to or greater
than the Repurchase Price that it would have

 

-10-



--------------------------------------------------------------------------------

received if it had turned back such Program Vehicle to the Manufacturer and
(iv) receipt of proceeds from an ordinary course sale of a Vehicle subject to a
Casualty in an amount at least equal to the Termination Value of such Vehicle.
With respect to Vehicles leased under the Finance Lease (including Relinquished
Vehicles), from and after the earliest of (a) in the case of a Program Vehicle
or a Non-Program Vehicle subject to a Guaranteed Depreciation Program, the date
of the sale of such Vehicle by an auction dealer to a third party, and in the
case of a Program Vehicle or a Non-Program Vehicle subject to a Repurchase
Program, the Turnback Date for such Vehicle, (b) a prepayment of the principal
amount of the Loan to which such Vehicle relates and (c) receipt of the purchase
price for a Vehicle by AESOP Leasing, or by the Trustee on the Lender’s behalf,
in the case of (b) and (c), in an amount at least equal to the Termination Value
of such Vehicle, such Vehicle and such Certificate of Title shall be deemed to
be released from the Lien of this Agreement, and the Lender and the Trustee
shall execute such documents and instruments as AESOP Leasing may reasonably
request (including a power of attorney of the Trustee appointing the
Administrator to act as the agent of the Trustee in releasing the Lien of the
Trustee on Vehicles turned back or sold pursuant to the provisions of this
Section 7.3; which power of attorney shall be revocable by the Lender or the
Trustee at any time following the occurrence of a Liquidation Event of Default),
at AESOP Leasing’s expense, to evidence and/or accomplish such release.

SECTION 7.4. Change of Location or Name. So long as any of its Liabilities shall
remain outstanding or the Lender shall continue to have any Loan Commitment,
AESOP Leasing shall not adopt or utilize a trade name or change (i) the location
of its records concerning its business and financial affairs, (ii) its
jurisdiction of organization or (iii) its legal name, identity or corporate
structure in each case without first giving the Trustee and the Lender at least
thirty (30) days’ advance written notice thereof and having taken any and all
action required to maintain and preserve the first-priority perfected Lien of
the Lender or the Trustee on the AESOP I Finance Lease Loan Collateral (except
that the lien of the Trustee shall not be noted on the Certificates of Title
with respect to the Franchisee Vehicles), free and clear of any Lien whatsoever
except for Permitted Liens; provided, however, that notwithstanding the
foregoing, AESOP Leasing shall not change the location of its records concerning
its business and financial affairs or its jurisdiction of organization to any
place outside the United States of America.

SECTION 7.5. Deliveries; Further Assurances. (a) AESOP Leasing agrees that it
will, at its sole expense, (i) immediately deliver or cause to be delivered to
the Lender (or the Trustee on behalf of the Secured Parties), in due form for
transfer (i.e., endorsed in blank), all securities, chattel paper, instruments
and documents, if any, at any time representing all or any of the AESOP I
Finance Lease Loan Collateral, other than the Certificates of Title which shall
be delivered to the Lender or the Trustee, as applicable, after the occurrence
of a Liquidation Event of Default, if such delivery is reasonably necessary or
appropriate to perfect or protect the Lender’s (or the Trustee’s on behalf of
the Secured Parties) security interest in such AESOP I Finance Lease Loan
Collateral, and (ii) execute and deliver, or cause to be executed and delivered,
to the Lender or the Trustee in due form for filing or recording (and pay the
cost of filing or recording the same in all public offices reasonably deemed
necessary or advisable by the Lender or the Trustee), such assignments, security
agreements, mortgages, consents, waivers, financing statements and other
documents, and do such other acts and things, all as may from time to time be
reasonably necessary or desirable to establish and maintain to the satisfaction
of the Lender (or the Trustee) a valid perfected Lien on and security interest
in all of the AESOP I Finance Lease Loan Collateral now or hereafter existing or
acquired (free of all other Liens whatsoever other than Permitted Liens) to
secure payment and performance of its Liabilities.

 

-11-



--------------------------------------------------------------------------------

(b) AESOP Leasing hereby authorizes each of the Lender and the Trustee to file
(provided that the Trustee shall have no obligation to so file) financing or
continuation statements, and amendments thereto and assignments thereof under
the UCC in order to perfect its interest in the AESOP I Finance Lease Loan
Collateral.

SECTION 7.6. [RESERVED].

SECTION 7.7. [RESERVED].

SECTION 7.8. AESOP I Segregated Account. AESOP Leasing has established and shall
maintain in its name an account entitled “AESOP Leasing L.P. Account” (the
“AESOP I Segregated Account”). The AESOP I Segregated Account shall be
maintained (i) with a Qualified Institution, or (ii) as a segregated trust
account with the corporate trust department of a depository institution or trust
company having corporate trust powers and acting as trustee for funds deposited
in the AESOP I Segregated Account. If the AESOP I Segregated Account is not
maintained in accordance with the previous sentence, then within ten
(10) Business Days after obtaining knowledge of such fact AESOP Leasing shall
establish a new AESOP I Segregated Account which complies with such sentence and
transfer into the new AESOP I Segregated Account all amounts then on deposit in
the non-qualifying AESOP I Segregated Account. The parties hereto acknowledge
and agree that the monies held in the AESOP I Segregated Account from time to
time (i) are property of AESOP Leasing, (ii) are not being pledged to secure any
obligation to, or otherwise held in trust for, the Lender or any of the persons
specified in this Section 7.8 and (iii) are available to satisfy the claims of
creditors of AESOP Leasing generally; provided, however, that nothing contained
herein shall affect the rights of the Lender to pursue all legal remedies
available to it with respect to any amounts payable by AESOP Leasing hereunder.

SECTION 8. REPRESENTATIONS AND WARRANTIES. To induce the Lender to enter into
this Agreement and to make Loans hereunder, AESOP Leasing represents and
warrants to the Lender as of the date hereof, as of the date of each Loan made
hereunder and as of each Series Closing Date that:

SECTION 8.1. Organization; Ownership; Power; Qualification. AESOP Leasing (i) is
a limited partnership duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation, (ii) has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and (iii) is duly qualified, in good standing
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its businesses requires such qualification or
authorization.

SECTION 8.2. Authorization; Enforceability. AESOP Leasing has the power and has
taken all necessary action to authorize it to execute, deliver and perform this
Agreement and each of the other Related Documents to which it is a party in
accordance with their respective terms, and to consummate the transactions
contemplated hereby and thereby. This

 

-12-



--------------------------------------------------------------------------------

Agreement has been duly executed and delivered by AESOP Leasing and is, and each
of the other Related Documents to which AESOP Leasing is a party is, a legal,
valid and binding obligation of AESOP Leasing enforceable in accordance with its
terms.

SECTION 8.3. Compliance. The execution, delivery and performance by AESOP
Leasing of this Agreement and each other Related Document to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not (i) require any consent, approval, authorization or
registration not already obtained or effected, (ii) violate any applicable law
with respect to AESOP Leasing which violation could result in a material adverse
effect on its financial condition, business, prospects or properties or a
Material Adverse Effect (as set forth in clauses (ii) and (iii) of the
definition thereof), (iii) conflict with, result in a breach of, or constitute a
default under the certificate of limited partnership or limited partnership
agreement of AESOP Leasing, or under any indenture, agreement, or other
instrument to which AESOP Leasing is a party or by which its properties may be
bound, or (iv) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by AESOP Leasing
except Permitted Liens.

SECTION 8.4. [RESERVED].

SECTION 8.5. Litigation. There is no action, suit or proceeding pending against
or, to the knowledge of AESOP Leasing, threatened against or affecting AESOP
Leasing before any court or arbitrator or any Governmental Authority in which
there is a reasonable possibility of an adverse decision that could materially
adversely affect the financial position, results of operations, business,
properties, performance or condition (financial or otherwise) of AESOP Leasing
or which in any manner draws into question the validity or enforceability of
this Agreement or any other Related Document or the ability of AESOP Leasing to
comply with any of the respective terms hereunder or thereunder.

SECTION 8.6. Liens. The AESOP I Finance Lease Loan Collateral is free and clear
of all Liens other than (i) Permitted Liens and (ii) Liens in favor of the
Lender or the Trustee. The Lender (or the Trustee on behalf of the Secured
Parties) has obtained, as security for the Liabilities, a first-priority
perfected Lien on all AESOP I Finance Lease Loan Collateral. All Vehicle
Perfection and Documentation Requirements with respect to all Vehicles leased
under the Finance Lease on or after the date hereof have and will continue to be
satisfied in accordance with the terms of this Agreement.

SECTION 8.7. Employee Benefit Plans. AESOP Leasing has not established and does
not maintain or contribute to any employee benefit plan that is covered by Title
IV of ERISA, and will not do so, so long as the Loan Commitment has not expired,
or any amount is owing to the Lender hereunder.

SECTION 8.8. Investment Company Act. AESOP Leasing is not and is not controlled
by an “investment company,” within the meaning of the Investment Company Act,
and AESOP Leasing is not subject to any other statute which would impair or
restrict its ability to perform its obligations under this Agreement or the
other Related Documents, and neither the entering into or performance by AESOP
Leasing of this Agreement nor the issuance of the Loan Note violates any
provision of the Investment Company Act.

 

-13-



--------------------------------------------------------------------------------

SECTION 8.9. Regulations T, U and X. AESOP Leasing is not engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulations T, U and X of the Board of Governors of the Federal Reserve System).
None of AESOP Leasing, any Affiliate of AESOP Leasing or any Person acting on
its behalf has taken or will take action to cause the execution, delivery or
performance of this Agreement or the Loan Note, the making or existence of the
Loans or the use of proceeds of the Loans made hereunder to violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System.

SECTION 8.10. Proceeds. The proceeds of the Loans made hereunder will be used
solely to finance the purchase of Eligible Vehicles that will be leased under
the Finance Lease.

SECTION 8.11. Legal Names; Record Locations; Jurisdiction of Organization.
Schedule 8.11 lists each of the locations where AESOP Leasing maintains any
records, and Schedule 8.11 also lists AESOP Leasing’s legal name and
jurisdiction of organization.

SECTION 8.12. Taxes. AESOP Leasing has filed all tax returns which have been
required to be filed by it (except where the requirement to file such return is
subject to a valid extension), and has paid or provided adequate reserves for
the payment of all taxes shown due on such returns or required to be paid as a
condition to such extension, as well as all payroll taxes and federal and state
withholding taxes, and all assessments payable by it that have become due, other
than those that are payable without penalty or are being contested in good faith
by appropriate proceedings and with respect to which adequate reserves have been
established, and are being maintained, in accordance with GAAP. As of the date
hereof, to the best of AESOP Leasing’s knowledge, there is no unresolved claim
by a taxing authority concerning AESOP Leasing’s tax liability for any period
for which returns have been filed or were due other than those contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been established, and are being maintained, in accordance with GAAP.

SECTION 8.13. Governmental Authorizations. AESOP Leasing has all licenses,
franchises, permits and other governmental authorizations necessary for all
businesses presently carried on by it (including owning and leasing the real and
personal property owned and leased by it), except where failure to obtain such
licenses, franchises, permits and other governmental authorizations would not
have a material adverse effect on its financial condition, business, prospects
or properties or a Material Adverse Effect (as set forth in clauses (ii) and
(iii) of the definition thereof).

SECTION 8.14. Compliance with Laws. AESOP Leasing: (i) is not in violation of
any law, ordinance, rule, regulation or order of any Governmental Authority
applicable to it or its property, which violation would have a material adverse
effect on its financial condition, business, prospects or properties or a
Material Adverse Effect (as set forth in clauses (ii) and (iii) of the
definition thereof), and no such violation has been alleged, (ii) has filed in a
timely manner all reports, documents and other materials required to be filed by
it with any governmental bureau, agency or instrumentality (and the information
contained in each of such filings is true, correct and complete in all material
respects), except where failure to make such filings would not have a material
adverse effect on its financial condition, business, prospects or properties or
a

 

-14-



--------------------------------------------------------------------------------

Material Adverse Effect (as set forth in clauses (ii) and (iii) of the
definition thereof) and (iii) has retained all records and documents required to
be retained by it pursuant to any Requirement of Law, except where failure to
retain such records would not have a material adverse effect on its financial
condition, business, prospects or properties or a Material Adverse Effect (as
set forth in clauses (ii) and (iii) of the definition thereof).

SECTION 8.15. Eligible Vehicles. Each Vehicle leased under the Finance Lease
was, on the date of financing thereof by AESOP Leasing, an Eligible Vehicle.

SECTION 8.16. Manufacturer Programs. No Manufacturer Event of Default has
occurred and is continuing with respect to any Manufacturer of a Program
Vehicle.

SECTION 8.17. Absence of Default. AESOP Leasing is in compliance with all of the
provisions of its certificate of limited partnership and limited partnership
agreement and no event has occurred or failed to occur which has not been
remedied or waived, the occurrence or non-occurrence of which constitutes, or
with the passage of time or giving of notice or both would constitute, (i) an
AESOP I Loan Event of Default or a Potential AESOP I Loan Event of Default or
(ii) a default or event of default by AESOP Leasing under any indenture,
agreement or other instrument, or any judgment, decree or final order to which
AESOP Leasing is a party or by which AESOP Leasing or any of its properties may
be bound or affected.

SECTION 8.18. No Security Interest; Title to Assets. (a) This Agreement creates
a valid and continuing security interest (as defined in the UCC) in the AESOP I
Finance Lease Loan Collateral, which security interest is prior to all other
Liens (other than Permitted Liens) and is enforceable as such against the
creditors of and purchasers from the Borrower. The AESOP I Finance Lease Loan
Collateral constitutes “accounts,” “goods covered by certificates of title,”
“chattel paper,” or “general intangibles” or the “proceeds” thereof within the
meaning of the UCC. All action necessary (including the filing of UCC-l
financing statements, the assignment of rights under the Manufacturer Programs
to the Trustee, the notation on Certificates of Title for all Vehicles leased
under the Finance Lease (other than Certificates of Title with respect to the
Franchisee Vehicles for which the nominee lienholder under the applicable
Franchisee Nominee Agreement is noted as the first lienholder) of the Trustee’s
lien for the benefit of the Secured Parties) to protect and perfect CRCF’s
security interest in the AESOP I Finance Lease Loan Collateral and the Trustee’s
security interest on behalf of the Secured Parties in the Collateral now in
existence and hereafter acquired or created has been duly and effectively taken.

(b) The Borrower has caused the filing of all appropriate financing statements
in the appropriate jurisdictions under the applicable law in order to perfect
the security interest in the AESOP I Finance Lease Loan Collateral that
constitute “accounts,” “chattel paper” and “general intangibles” under the UCC
granted to the Trustee. The Borrower has caused each Certificate of Title for
every Vehicle (other than Certificates of Title with respect to Vehicles titled
in the States of Nebraska, Ohio and Oklahoma) to show the Trustee as the sole
lienholder on such Certificate of Title. The Borrower has taken all steps
necessary to perfect its security interest against the Lessees under the Finance
Lease. The original copy of the Finance Lease (Counterpart No. 1) has been
delivered to the Trustee.

 

-15-



--------------------------------------------------------------------------------

(c) AESOP Leasing has good, legal and marketable title to, or a valid leasehold
interest in, all of its assets. None of such properties or assets is subject to
any Liens (except for Permitted Liens), claims or encumbrances. Except for
financing statements or other filings with respect to or evidencing Permitted
Liens, no financing statement under the UCC of any state, application for a
Certificate of Title or certificate of ownership, or other filing which names
AESOP Leasing as debtor or which covers or purports to cover any of the assets
of AESOP Leasing is on file in any state or other jurisdiction, and AESOP
Leasing has not signed any such financing statement, application or instrument
authorizing any secured party or creditor of such Person thereunder to file any
such financing statement, application or filing other than with respect to
Permitted Liens. No Person other than the Trustee has been named on any
Certificate of Title for any Vehicle as the holder of any Lien on such Vehicle.
The Borrower is not aware of any judgment or tax lien filings against the
Borrower. The Finance Lease has no marks or notations indicating that it has
been pledged, assigned or otherwise conveyed to any Person other than the
Trustee.

SECTION 8.19. Accuracy of Information. All data, certificates, reports,
statements, opinions of counsel, documents and other information furnished to
the Lender or the Trustee by or on behalf of AESOP Leasing pursuant to any
provision of any Related Document, or in connection with or pursuant to any
amendment or modification of, or waiver under, any Related Document, shall, at
the time the same are so furnished, (i) be complete and correct in all material
respects to the extent necessary to give the Lender or the Trustee, as the case
may be, true and accurate knowledge of the subject matter thereof, (ii) not
contain any untrue statement of a material fact and (iii) not omit to state a
material fact necessary in order to make the statements contained therein (in
light of the circumstances in which they were made) not misleading, and the
furnishing of the same to the Lender or the Trustee, as the case may be, shall
constitute a representation and warranty by AESOP Leasing made on the date the
same are furnished to the Lender or the Trustee, as the case may be, to the
effect specified in clauses (i), (ii) and (iii) above.

SECTION 9. AFFIRMATIVE COVENANTS. Until the expiration or termination of the
Loan Commitment and thereafter until the Loan Note and all other Liabilities are
paid in full, AESOP Leasing agrees that, unless at any time the Lender shall
otherwise expressly consent in writing:

SECTION 9.1. Existence; Foreign Qualification. AESOP Leasing will do and cause
to be done at all times all things necessary to (i) maintain and preserve its
existence as a limited partnership, (ii) be, and ensure that it is, duly
qualified to do business and in good standing as a foreign limited partnership
in each jurisdiction where the nature of its business makes such qualification
necessary and the failure to so qualify would have a material adverse effect on
its financial condition, business, prospects or properties or a Material Adverse
Effect (as set forth in clauses (ii) and (iii) of the definition thereof) and
(iii) comply with all Contractual Obligations and Requirements of Law binding
upon it, except to the extent that the failure to comply therewith would not, in
the aggregate, have a material adverse effect on its financial condition,
business, prospects or properties or a Material Adverse Effect (as set forth in
clauses (ii) and (iii) of the definition thereof).

 

-16-



--------------------------------------------------------------------------------

SECTION 9.2. Books, Records and Inspections. AESOP Leasing will (i) maintain
complete and accurate books and records with respect to the AESOP I Finance
Lease Loan Collateral and (ii) permit any Person designated by the Lender or the
Trustee in writing to visit and inspect any of its properties, corporate books
and financial records and to discuss its affairs, finances and accounts with its
officers, its agents and its independent public accountants, all at such
reasonable times and as often as the Lender or the Trustee may reasonably
request.

SECTION 9.3. Insurance. AESOP Leasing will obtain and maintain, or cause to be
obtained and maintained, with respect to all Vehicles leased under the Finance
Lease (i) vehicle liability insurance to the full extent required by law and in
any event not less than $500,000 per Person and $1,000,000 per occurrence,
(ii) property damage insurance with a limit of $1,000,000 per occurrence and
(iii) excess coverage public liability insurance with a limit of not less than
$50,000,000 or the limit maintained from time to time by the Lessees at any time
hereafter, whichever is greater, with respect to all passenger cars and vans
comprising the Lessees’ rental fleet. The Lender acknowledges and agrees that
AESOP Leasing may, to the extent permitted by applicable law, allow any of the
Lessees to self-insure with respect to the Vehicles leased under the Finance
Lease for the first $1,000,000 per occurrence, or a greater amount up to a
maximum of $3,000,000, with the consent of each Enhancement Provider, per
occurrence, of vehicle liability and property damage insurance which is
otherwise required to be insured hereunder. All such policies shall be from
financially sound and reputable insurers, shall name the Lender, Original AESOP,
PVHC, Quartx and the Trustee as additional insured parties and, in the case of
catastrophic physical damage insurance on such Vehicles, shall name the Trustee
as loss payee as its interest may appear and will provide that the Lender and
the Trustee shall receive at least ten (10) days’ prior written notice of
cancellation of such policies. AESOP Leasing will notify promptly the Lender and
the Trustee of any curtailment or cancellation of any Lessee’s right to
self-insure in any jurisdiction.

SECTION 9.4. Manufacturer Programs. AESOP Leasing will turn in, or cause to be
turned in, the Vehicles leased under the Finance Lease which are Program
Vehicles (subject to the redesignation provisions of Section 2.7 of the Finance
Lease) to the relevant Manufacturer within the Repurchase Period therefor,
including in a transaction with respect to a Relinquished Vehicle pursuant to
the Master Exchange Agreement (unless AESOP Leasing pays in full the Loan with
respect to a Program Vehicle pursuant to Section 5.2 or sells a Program Vehicle
and, prior to the end of the Repurchase Period therefor, receives sales proceeds
thereof in cash in an amount equal to or greater than the repurchase price under
such Manufacturer Program); and will comply with all of its obligations under
each Manufacturer Program.

SECTION 9.5. Reporting Requirements. AESOP Leasing will furnish, or cause to be
furnished, to the Lender and the Trustee and, in the case of item (iii) below,
each Rating Agency:

(i) Reports. All reports of the Lessees required to be delivered to AESOP
Leasing pursuant to Section 31.5 of the Finance Lease;

(ii) AESOP I Loan Events of Default; Amortization Events; Exchange Agreement
Termination Events. As soon as possible but in any event within two (2) Business
Days after the occurrence of (A) any Potential AESOP I Loan Event of Default or

 

-17-



--------------------------------------------------------------------------------

AESOP I Loan Event of Default, a written statement of an Authorized Officer
describing such event and the action that AESOP Leasing proposes to take with
respect thereto, (B) any Potential Amortization Event or Amortization Event or
(C) any Exchange Agreement Termination Event, notice thereof to the Lender, each
Enhancement Provider and the Rating Agencies;

(iii) Manufacturers. Promptly after obtaining actual knowledge thereof, notice
of any Manufacturer Event of Default or termination or replacement of a
Manufacturer Program;

(iv) Notice of Liens and Vicarious Liability Claims. On each Determination Date,
AESOP Leasing shall forward to CRCF, the Trustee and the Paying Agent, the
Rating Agencies and each Enhancement Provider, (A) an Officer’s Certificate of
AESOP Leasing certifying as to whether, to the knowledge of AESOP Leasing,
(x) any Lien exists on any of the AESOP I Finance Lease Loan Collateral or
(y) any vicarious liability claims shall have been made against AESOP Leasing as
a result of its ownership of the Vehicles leased under the Finance Lease and
(B) a written statement of an Authorized Officer summarizing each such Lien or
claim and the action that AESOP Leasing proposes to take with respect thereto;
and

(v) Other. Promptly, from time to time, such other information, documents, or
reports respecting the AESOP I Loan Collateral or the condition or operations,
financial or otherwise, of AESOP Leasing as the Lender or the Trustee may from
time to time reasonably request in order to protect the interests of the Lender
or the Trustee under or as contemplated by this Agreement or any other Related
Document.

SECTION 9.6. Payment of Taxes; Removal of Liens. AESOP Leasing will pay when due
all taxes, assessments, fees and governmental charges of any kind whatsoever
that may be at any time lawfully assessed or levied against or with respect to
AESOP Leasing or its property and assets or any interest thereon.
Notwithstanding the previous sentence, but subject in any case to the other
requirements hereof and of the Related Documents, AESOP Leasing shall not be
required to pay any tax, charge, assessment or imposition nor to comply with any
law, ordinance, rule, order, regulation or requirement so long as AESOP Leasing
shall contest, in good faith, the amount or validity thereof, in an appropriate
manner or by appropriate proceedings. Each such contest shall be promptly
prosecuted to final conclusion (subject to the right of AESOP Leasing to settle
any such contest).

SECTION 9.7. Business. AESOP Leasing will engage only in businesses conducted on
the date hereof and that are permitted pursuant to the terms of its limited
partnership agreement.

SECTION 9.8. Maintenance of the Vehicles. AESOP Leasing will maintain or cause
to be maintained in good repair, working order, and condition all of the
Vehicles leased under the Finance Lease, except to the extent that any such
failure to comply with such requirements does not, in the aggregate, materially
adversely affect the interests of the Lender under this Agreement or the
interests of the Secured Parties under the Indenture or the likelihood of
repayment of the Loans made hereunder. From time to time AESOP Leasing will make
or cause to be made all appropriate repairs, renewals, and replacements with
respect to the Vehicles leased under the Finance Lease.

 

-18-



--------------------------------------------------------------------------------

SECTION 9.9. Maintenance of Separate Existence. AESOP Leasing will do all things
necessary to continue to be readily distinguishable from CRCF, Original AESOP,
AESOP Leasing II, CCRG, the Affiliates of the foregoing or any other affiliated
or unaffiliated entity and to maintain its existence as a limited partnership
separate and apart from that of Original AESOP, AESOP Leasing II, CCRG, CRCF and
Affiliates of the foregoing including, without limitation:

(i) practicing and adhering to organizational formalities, such as maintaining
appropriate books and records;

(ii) observing all organizational formalities in connection with all dealings
between itself and CRCF, AESOP Leasing II, Original AESOP, CCRG, the Affiliates
of the foregoing or any other affiliated or unaffiliated entity;

(iii) observing all procedures required by its certificate of limited
partnership, its limited partnership agreement and the laws of the State of
Delaware;

(iv) acting solely in its name and through its duly authorized officers or
agents in the conduct of its businesses;

(v) managing its business and affairs by or under the direction of its general
partner;

(vi) ensuring that its general partner duly authorizes all of its actions;

(vii) ensuring the receipt of proper authorization, when necessary, from its
limited partner(s) for its actions;

(viii) requiring its general partner to maintain at least two corporate
directors who are Independent Directors;

(ix) owning or leasing (including through shared arrangements with Affiliates)
all office furniture and equipment necessary to operate its business;

(x) not (A) having or incurring any debt or obligations to any of AESOP Leasing
II, Original AESOP, CCRG, CRCF, the Affiliates of the foregoing or any other
affiliated or unaffiliated entity, except for, the obligations to CRCF under the
AESOP I Loan Agreements or other obligations incurred on an arm’s-length basis
and permitted under the Related Documents; (B) other than as provided in the
Related Documents, guaranteeing or otherwise becoming liable for any obligations
of AESOP Leasing II, Original AESOP, CCRG, CRCF or any Affiliates of the
foregoing; (C) having obligations guaranteed by AESOP Leasing II, Original
AESOP, CCRG, CRCF or any Affiliates of the foregoing; (D) holding itself out as
responsible for debts of AESOP Leasing II, Original AESOP, CCRG, CRCF or any
Affiliates of the foregoing or for decisions or actions with respect to the
affairs of AESOP Leasing II, Original AESOP,

 

-19-



--------------------------------------------------------------------------------

CCRG, CRCF or any Affiliates of the foregoing; (E) failing to correct any known
misrepresentation with respect to the statement in clause (C); (F) operating or
purporting to operate as an integrated, single economic unit with respect to
AESOP Leasing II, Original AESOP, CCRG, CRCF, the Affiliates of the foregoing or
any other affiliated or unaffiliated entity; (G) seeking to obtain credit or
incur any obligation to any third party based upon the assets of AESOP Leasing
II, Original AESOP, CCRG, CRCF, the Affiliates of the foregoing or any other
affiliated or unaffiliated entity; (H) inducing any such third party to
reasonably rely on the creditworthiness of AESOP Leasing II, Original AESOP,
CCRG, CRCF, the Affiliates of the foregoing or any other affiliated or
unaffiliated entity; and (I) being directly or indirectly named as a direct or
contingent beneficiary or loss payee on any insurance policy of AESOP Leasing
II, Original AESOP, CCRG, CRCF or any Affiliates of the foregoing other than as
required by the Related Documents with respect to insurance on the Vehicles;

(xi) other than as provided in the Related Documents, maintaining its deposit
and other bank accounts and all of its assets separate from those of any other
Person;

(xii) maintaining its financial records separate and apart from those of any
other Person;

(xiii) disclosing in its annual financial statements the effects of the
transactions contemplated by the Related Documents in accordance with GAAP
applied on a consistent basis;

(xiv) setting forth clearly in its financial statements its separate assets and
liabilities and the fact that the Vehicles leased under the AESOP I Operating
Lease are owned by AESOP Leasing;

(xv) not suggesting in any way, within its financial statements, that its assets
are available to pay the claims of creditors of AESOP Leasing II, Original
AESOP, CCRG, CRCF, the Affiliates of the foregoing or any other affiliated or
unaffiliated entity;

(xvi) compensating all its employees, officers, consultants and agents for
services provided to it by such Persons out of its own funds;

(xvii) maintaining office space separate and apart from that of AESOP Leasing
II, Original AESOP, CCRG, CRCF or any Affiliates of the foregoing (even if such
office space is subleased from or is on or near premises occupied by AESOP
Leasing II, Original AESOP, CCRG, CRCF or any Affiliates of the foregoing) and a
telephone number separate and apart from that of AESOP Leasing II, Original
AESOP, CCRG, CRCF or any Affiliates of the foregoing;

(xviii) conducting all oral and written communications, including, without
limitation, letters, invoices, purchase orders, contracts, statements, and
applications solely in its own name;

(xix) having separate stationery from AESOP Leasing II, Original AESOP, CCRG,
CRCF, the Affiliates of the foregoing or any other affiliated or unaffiliated
entity;

 

-20-



--------------------------------------------------------------------------------

(xx) accounting for and managing all of its liabilities separately from those of
AESOP Leasing II, Original AESOP, CCRG, CRCF or any Affiliates of the foregoing;

(xxi) allocating, on an arm’s-length basis, all shared operating services,
leases and expenses, including, without limitation, those associated with the
services of shared consultants and agents and shared computer and other office
equipment and software; and otherwise maintaining an arm’s-length relationship
with each of AESOP Leasing II, Original AESOP, CCRG, CRCF, the Affiliates of the
foregoing or any other affiliated or unaffiliated entity;

(xxii) refraining from filing or otherwise initiating or supporting the filing
of a motion in any bankruptcy or other insolvency proceeding involving AESOP
Leasing II, Original AESOP, CRCF, AESOP Leasing, CCRG or any Affiliate of CCRG,
to substantively consolidate AESOP Leasing II, Original AESOP, CRCF or AESOP
Leasing with CCRG or any Affiliate of CCRG;

(xxiii) remaining solvent and assuring adequate capitalization for the business
in which it is engaged; and

(xxiv) conducting all of its business (whether written or oral) solely in its
own name so as not to mislead others as to the identity of each of AESOP Leasing
II, Original AESOP, AESOP Leasing, CCRG, CRCF and the Affiliates of the
foregoing or any other affiliated or unaffiliated entity.

AESOP Leasing acknowledges its receipt of a copy of those certain opinion
letters issued by White & Case LLP dated the date hereof addressing the issue of
substantive consolidation as they may relate to CCRG and each affiliate of CCRG
on the one hand and any of AESOP Leasing II, Original AESOP, CRCF and AESOP
Leasing on the other hand and as among AESOP Leasing II, Original AESOP, AESOP
Leasing and CRCF. AESOP Leasing hereby agrees to maintain in place all policies
and procedures, and take and continue to take all action, described in the
factual assumptions set forth in such opinion letters and relating to it.

SECTION 9.10. Manufacturer Payments; Sales Proceeds. AESOP Leasing will cause
each Manufacturer and auction dealer to make all payments under the Manufacturer
Programs with respect to Program Vehicles, including all payments with respect
to Relinquished Vehicles, directly to the Collection Account or a Joint
Collection Account, as applicable. Any such payments from Manufacturers or
related auction dealers received directly by AESOP Leasing, will be, within two
(2) Business Days of receipt, deposited into the Collection Account or a Joint
Collection Account. AESOP Leasing shall, within two (2) Business Days of receipt
thereof, deposit into the Collection Account or a Joint Collection Account, as
applicable, all amounts representing the proceeds from sales of Program Vehicles
by auction dealers under a Guaranteed Depreciation Program and sales of Vehicles
(including amounts paid by a Manufacturer as a result of the sale of such
Vehicle outside such Manufacturer’s Manufacturer Program) to third parties
(other than under any related Manufacturer Program) and all payments with
respect to other AESOP I Loan Collateral (other than the AESOP I Loan Collateral
described in the last sentence of this paragraph). Insurance proceeds and
warranty payments with respect to Vehicles will only be deposited into the
Collection Account if an Amortization

 

-21-



--------------------------------------------------------------------------------

Event or Potential Amortization Event shall have occurred and be continuing.
AESOP Leasing acknowledges that payments received from or on behalf of
Manufacturers under the Manufacturer Programs with respect to Relinquished
Vehicles shall be disbursed in accordance with the Master Exchange Agreement and
the Escrow Agreement.

SECTION 9.11. Maintenance of Properties. AESOP Leasing will maintain or cause to
be maintained in the ordinary course of business in good repair, working order
and condition (reasonable wear and tear excepted) all properties, including,
without limitation, vehicles necessary for the operation of its businesses
(whether owned or held under lease), and from time to time make or cause to be
made all needed and appropriate repairs, renewals, replacements, additions,
betterments and improvements thereto, except to the extent no material adverse
effect on its financial condition, business, prospects or properties or a
Material Adverse Effect (as set forth in clauses (ii) and (iii) of the
definition thereof) could result, and maintain good, legal and marketable title
to, or a valid leasehold interest in, all of its assets, free and clear of all
Liens except for Permitted Liens, and except to the extent sold or otherwise
disposed of in accordance with this Agreement or any other Related Document.

SECTION 9.12. Verification of Title. AESOP Leasing will, on an annual basis,
cause a title check to be performed by an independent nationally recognized firm
of certified public accountants acceptable to the Trustee and each Enhancement
Provider on a statistical sample of all Vehicles leased under the Leases
designed to provide a ninety-five percent (95%) confidence level that no more
than five percent (5%) of the Certificates of Title for such Vehicles did not
correctly reference the Trustee, as first lienholder, and the Lessor of such
Vehicle or its Permitted Nominee or, in the case of Financed Vehicles, CCRG, a
Permitted Sublessee or any of their respective Permitted Nominees, as owner, and
cause such party to deliver a report stating that, within the confidence level
set forth above, no more than five percent (5%) of the Certificates of Title did
not correctly reference the lienholder or owner of the Vehicles described in the
immediately preceding clause.

SECTION 9.13. [RESERVED].

SECTION 9.14. Delivery of Information. AESOP Leasing will provide to the Lender
any information or materials necessary for the Lender to comply with its
obligations under the Indenture.

SECTION 9.15. Master Exchange Agreement and Escrow Agreement. AESOP Leasing will
comply in all material respects with all of its obligations under the Master
Exchange Agreement and the Escrow Agreement.

SECTION 9.16. Vehicles. AESOP Leasing will cause CCRG to maintain good and
marketable title to each Vehicle financed by AESOP Leasing with the proceeds of
Loans made hereunder and leased under the Finance Lease, free and clear of all
Liens and encumbrances, other than any Permitted Liens.

SECTION 9.17. Assignments. AESOP Leasing will deliver to the Trustee on or prior
to the Restatement Effective Date, and thereafter, as necessary to comply with
the terms of the Related Documents, executed counterparts of the Assignment
Agreements related to the

 

-22-



--------------------------------------------------------------------------------

assignment of rights under each Manufacturer Program to which any Vehicle leased
under the Finance Lease is subject in accordance herewith, duly executed by
CRCF, ARAC, BRAC, AESOP Leasing, AESOP Leasing II, CCRG, the Intermediary, the
Trustee and each applicable Manufacturer.

SECTION 9.18. Notation of Liens. AESOP Leasing shall have delivered to the
Lender and the Trustee on or prior to the Restatement Effective Date and will
deliver on an ongoing basis, as applicable, evidence (which, in the case of the
filing of financing statements on form UCC-l, may be telephonic confirmation of
such filing, followed by prompt written confirmation) that it has caused or is
causing the Trustee’s name to be noted on the Certificate of Title for each
Vehicle leased under the Finance Lease (other than Certificates of Title with
respect to the Franchisee Vehicles for which the nominee lienholder under the
applicable Franchisee Nominee Agreement is noted as the first lienholder) in
accordance herewith and all filings (including filings of financing statements
on form UCC-1) and recordings have been accomplished as may be required by law
to establish, perfect, protect and preserve the rights, titles, interests,
remedies, powers, privileges, licenses and security interest of the Trustee in
such Vehicles and other AESOP I Finance Lease Loan Collateral for the benefit of
the Secured Parties.

SECTION 9.19. Replacement of Intermediary. If at any time, JPMorgan Chase Bank
does not have a short-term indebtedness rating of “P-1” from Moody’s and at
least “A-1” from S&P and a long-term indebtedness rating of at least “A2” from
Moody’s and at least “A” from S&P, AESOP Leasing shall, within thirty (30) days
thereafter, (x) replace the Intermediary with a Person that is a
bankruptcy-remote special purpose entity, all of the equity in which is owned
either (1) by a Person that has a short-term indebtedness rating of “P-1” from
Moody’s and at least “A-1” from S&P and a long-term indebtedness rating of at
least “A2” from Moody’s and at least “A” from S&P or (2) directly and indirectly
(to the extent any such indirect owner has a greater than 10% indirect ownership
interest in the Intermediary) solely by Persons that are eligible to be debtors
under the Bankruptcy Code and satisfy the Rating Agency Consent Condition with
respect to such replacement or (y) satisfy the Rating Agency Consent Condition
with respect to the Intermediary continuing as the Intermediary under the Master
Exchange Agreement.

SECTION 9.20. [RESERVED].

SECTION 9.21. [RESERVED].

SECTION 9.22. Non-Program Vehicle Report. On or before the second Determination
Date immediately following June 30 and December 31 of each calendar year, AESOP
Leasing shall cause a firm of nationally recognized independent public
accountants (who may also render other services to AESOP Leasing or CCRG and who
is acceptable to the Rating Agencies and each Enhancement Provider) to furnish a
report to the Lender, the Trustee, each Enhancement Provider and the Rating
Agencies to the effect that they have performed certain agreed upon procedures
(which shall be acceptable to each Enhancement Provider) with respect to the
calculation of (i) the Disposition Proceeds obtained from the sale or other
disposition of all Non-Program Vehicles (other than Casualties) sold or
otherwise disposed of during each Related Month in such period, (ii) the
respective Net Book Values of such Non-Program Vehicles and

 

-23-



--------------------------------------------------------------------------------

(iii) the Non-Program Fleet Market Value and compared such calculations with the
corresponding amounts set forth in the Monthly Certificate prepared pursuant to
Section 4.1(b) of the Base Indenture and that on the basis of such comparison
such accountants are of the opinion that such amounts are in agreement, except
for such exceptions as they believe to be immaterial and such other exceptions
as shall be set forth in such report. With respect to the calculations described
in the foregoing clause (iii), such report shall make the comparison described
with respect to the Non-Program Fleet Market Value only as of the last
Determination Date in the period as to which the report is made. On or before
the second Determination Date immediately following March 31 and September 30 of
each calendar year, AESOP Leasing shall furnish an Officer’s Certificate of
AESOP Leasing to the Lender, the Trustee, each Enhancement Provider and the
Rating Agencies to the effect that the officer making such certification has
compared or caused to be compared the calculations described in clauses (i) and
(ii) above with the corresponding amounts set forth in the Monthly Certificate
prepared pursuant to Section 4.1(b) of the Base Indenture, and has compared or
caused to be compared the calculation described in clause (iii) above with the
corresponding amount set forth in the Monthly Certificate prepared pursuant to
Section 4.1(b) of the Base Indenture as of the last Determination Date in the
period as to which the Officer’s Certificate is given, and that on the basis of
such comparison such officer is of the opinion that such amounts are in
agreement, except for such exceptions as shall be set forth in such Officer’s
Certificate.

SECTION 9.23. Sale of Non-Program Vehicles Returned to AESOP Leasing. In the
event that any Non-Program Vehicle leased under the Finance Lease is returned to
AESOP Leasing in accordance with Section 2.6(b) of the Finance Lease, AESOP
Leasing shall use commercially reasonable efforts to arrange for the sale of
such Vehicle, either directly itself or through the Intermediary, and to
maximize the sale price thereof. AESOP Leasing shall not return or cause to be
returned a Non-Program Vehicle to a Manufacturer under a Manufacturer Program
unless the conditions set forth in Section 2.6(b)(ii) of the Finance Lease shall
have been satisfied with respect to such disposition.

SECTION 9.24. UCC Filings. On or before the third (3rd) Business Day following
the Restatement Effective Date, AESOP Leasing shall file or cause to be filed
with the Secretary of State of the State of Delaware the UCC financing
statements and the amendments to UCC financing statements delivered in
accordance with Section 11.1(h).

SECTION 10. NEGATIVE COVENANTS. Until the expiration or termination of the Loan
Commitment and thereafter until the Loan Note and all other Liabilities are paid
in full, AESOP Leasing agrees that, unless at any time the Lender shall
otherwise expressly consent in writing, it will not:

SECTION 10.1. Liens. Create, incur, assume or permit to exist any Lien upon any
of its Assets (including the AESOP I Collateral), other than Permitted Liens.

SECTION 10.2. Other Indebtedness. Create, assume, incur, suffer to exist or
otherwise become or remain liable in respect of any Indebtedness other than
(i) Indebtedness hereunder and (ii) Indebtedness permitted under any other
Related Document.

 

-24-



--------------------------------------------------------------------------------

SECTION 10.3. Mergers, Consolidations. Except as may be permitted by the express
written approval of the Trustee and the Lender, merge with or into, enter into
any joint venture or other association with, or consolidate with, any other
Person.

SECTION 10.4. Sales of Assets. Sell, lease, transfer, liquidate or otherwise
dispose of any Assets, except as contemplated by the Related Documents.

SECTION 10.5. Acquisition of Assets. Acquire, by long-term or operating lease or
otherwise, any Assets except pursuant to the terms of the Related Documents.

SECTION 10.6. Dividends, Officers’ Compensation, etc. (i) Declare or pay any
distributions on any of its partnership interests or capital stock, as the case
may be, or make any other distribution on, or any purchase, redemption or other
acquisition of, any of its partnership interests or any shares of its capital
stock, as the case may be, except, in the case of AESOP Leasing, AESOP Leasing
may make distributions out of funds in the AESOP I Segregated Account or on its
partnership interests provided that no Amortization Event, Potential
Amortization Event, AESOP I Finance Lease Vehicle Deficiency, Aggregate Asset
Amount Deficiency, Enhancement Deficiency, Event of Default, Liquidation Event
of Default, Limited Liquidation Event of Default, Potential Enhancement
Agreement Event of Default, Enhancement Agreement Event of Default, Potential
AESOP I Finance Lease Event of Default, AESOP I Finance Lease Event of Default,
Potential AESOP I Finance Lease Loan Event of Default or AESOP I Finance Lease
Loan Event of Default has occurred or is continuing or would result therefrom,
or (ii) pay any wages or salaries or other compensation to officers, employees
or others except out of earnings computed in accordance with GAAP applied on a
consistent basis and, in the case of AESOP Leasing, only from funds in the AESOP
I Segregated Account.

SECTION 10.7. Organizational Documents. Amend any of its organizational
documents, including its certificate of limited partnership or limited
partnership agreement, unless prior to such amendment, the Rating Agency Consent
Condition has been met with respect to such amendment.

SECTION 10.8. Investments. Make, incur, or suffer to exist any loan, advance,
extension of credit or other investment in any Person other than pursuant to the
Related Documents.

SECTION 10.9. Regulations T, U and X. Use or permit any proceeds of the Loans
made hereunder to be used, either directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of “purchasing or carrying margin
stock” within the meaning of Regulations T, U and X of the Board of Governors of
the Federal Reserve System, as amended from time to time.

SECTION 10.10. Other Agreements. Enter into any agreement containing any
provision which would be violated or breached by the performance of its
obligations hereunder or under any instrument or document delivered or to be
delivered by it hereunder or in connection herewith.

SECTION 10.11. Use of Vehicles. Use or allow the Vehicles leased under the
Finance Lease to be used (i) in any manner that would make Program Vehicles
ineligible for repurchase under an Eligible Manufacturer Program, (ii) for any
illegal purposes or (iii) in any manner that could subject the Vehicles to
confiscation.

 

-25-



--------------------------------------------------------------------------------

SECTION 10.12. Use of Proceeds. Use or permit the proceeds of the Loans made
hereunder to be used for any purpose other than to finance the purchase of
Eligible Vehicles that will be leased under the Finance Lease.

SECTION 10.13. Limitations on the Acquisition or Redesignation of Certain
Vehicles. Unless otherwise specified in the related Supplement or unless waived
by the Required Noteholders as specified in the related Supplement, permit
(a) the Non-Eligible Manufacturer Amount as of any Payment Date to exceed any
applicable Maximum Non-Eligible Manufacturer Amount, (b) the Financed Vehicle
Amount as of any Payment Date to exceed any applicable Maximum Financed Vehicle
Amount, (c) the Non-Program Vehicle Amount as of any Payment Date to exceed any
applicable Maximum Non-Program Vehicle Amount and (d) the aggregate Net Book
Value of all Vehicles leased under the Leases and manufactured by a particular
Manufacturer or group of Manufacturers as of any Payment Date to exceed any
applicable Maximum Manufacturer Amount.

SECTION 10.14. Maximum Vehicle Age. Permit at any time the age of any
Non-Program Vehicle leased under the Finance Lease, calculated from the date of
the original manufacturer invoice for such Vehicle, to exceed eighteen
(18) months.

SECTION 10.15. Master Exchange Agreement. (i) Consent to any amendment or
modification to, or waiver of, any provision of the Master Exchange Agreement,
the Escrow Agreement or any Sublease, or (ii) appoint a successor or replacement
to the Person acting as Intermediary under the Master Exchange Agreement, or the
Person acting as escrow agent under the Escrow Agreement, in each case without
(x) the prior written consent of the Trustee and (y) the satisfaction of the
Rating Agency Consent Condition.

SECTION 11. CONDITIONS.

SECTION 11.1. Effectiveness of Amended and Restated Agreement. The effectiveness
of this Agreement shall be subject to the prior or concurrent (i) delivery of
each of the following documents to the Lender and, if not otherwise required to
be delivered to the Trustee by any other Related Document, to the Trustee and
any Enhancement Provider, as applicable (in form and substance satisfactory to
the Lender and, if applicable, the Trustee and any Enhancement Provider) and
(ii) satisfaction of the following conditions, as applicable:

(a) Certificate of Limited Partnership; Certificate of Incorporation. The
certificate of limited partnership of AESOP Leasing, duly certified by the
Secretary of State of the State of Delaware, together with a copy of the limited
partnership agreement of AESOP Leasing, duly certified by the Secretary or an
Assistant Secretary of Original AESOP. The certificate of incorporation of
Original AESOP, duly certified by the Secretary of State of the State of
Delaware, together with a copy of the by-laws of Original AESOP, duly certified
by the Secretary or an Assistant Secretary of Original AESOP;

(b) Resolutions. Copies of resolutions of the Board of Directors of Original
AESOP, the general partner of AESOP Leasing, authorizing or ratifying the
execution, delivery and performance of those documents and matters required of
it with respect to this Agreement, duly certified by the Secretary or an
Assistant Secretary of Original AESOP;

 

-26-



--------------------------------------------------------------------------------

(c) Consents, etc. Certified copies of all documents evidencing any necessary
limited partnership action, consents and governmental approvals (if any) with
respect to this Agreement;

(d) Incumbency and Signatures. A certificate of the Secretary or an Assistant
Secretary of Original AESOP certifying the names of the individual or
individuals authorized to sign this Agreement and the other Related Documents to
be executed by it, together with a sample of the true signature of each such
individual (the Lender may conclusively rely on each such certificate until
formally advised by a like certificate of any changes therein);

(e) Opinions of Counsel. The opinions of counsel required to be delivered by
Section 2.2 of the Base Indenture;

(f) Good Standing Certificates. Certificates of good standing for AESOP Leasing
in the jurisdiction of its formation and the jurisdiction of its principal place
of business;

(g) Search Reports. A written search report from a Person satisfactory to the
Lender and the Trustee listing all effective financing statements that name
AESOP Leasing, as debtor or assignor, and that are filed and the jurisdictions
in which filings were made pursuant to subsection (i) below, together with
copies of such financing statements, and tax and judgment lien search reports
from a Person satisfactory to the Lender and the Trustee showing no evidence of
such liens filed against AESOP Leasing;

(h) Financing Statements. Draft financing statements or amendments to financing
statements previously filed, naming AESOP Leasing as debtor, the Lender as
secured party and the Trustee as assignee or other, similar instruments or
documents, as may be necessary or, in the reasonable opinion of the Lender and
the Trustee, desirable under the UCC of all applicable jurisdictions to perfect
the Lender’s and the Trustee’s interest in the AESOP I Loan Collateral;

(i) Enhancement. The Enhancement Amount with respect to any Series of Notes
Outstanding as of the Restatement Effective Date is equal to or exceeds the
Required Enhancement Amount for such Series;

(j) Leases. An executed copy of the Finance Lease and all documents required to
be delivered by each Lessee to the Lessor pursuant thereto, and all conditions
to the effectiveness thereof shall have been satisfied;

(k) Assignment Agreement. An executed copy of an Assignment Agreement with
respect to each Manufacturer Program to which any Vehicle leased under the AESOP
I Finance Lease is subject as of the Restatement Effective Date and an Officer’s
Certificate, duly executed by an Authorized Officer of AESOP Leasing, certifying
that each such copy is true, correct and complete as of the Restatement
Effective Date, that such Manufacturer Program shall be in full force and effect
and enforceable against the related Manufacturer and that a copy of such
Manufacturer Program shall have been delivered to the Trustee;

 

-27-



--------------------------------------------------------------------------------

(l) Indenture. The Base Indenture, dated the Restatement Effective Date, duly
executed by the Lender and the Trustee, and all conditions to the effectiveness
thereof shall have been satisfied in all respects;

(m) Master Exchange Agreement and Related Documents. Executed copies of the
Master Exchange Agreement and the Escrow Agreement; and all conditions to the
effectiveness of each such agreement shall have been satisfied;

(n) Loan Agreements. Each of the other Loan Agreements, as amended and restated
as of the Restatement Effective Date, shall have become effective simultaneously
with this Agreement; and

(o) Other. Such other documents as the Trustee or the Lender may reasonably
request.

SECTION 11.2. All Loans. All Loans hereunder shall be subject to the further
conditions precedent that (a) if the amount of Enhancement with respect to any
Series of Notes is increased or if the current Enhancement with respect to any
Series of Notes is replaced, to the extent such additional or replacement
Enhancement is in the form of an unfunded commitment (including, without
limitation, a letter of credit), AESOP Leasing shall cause the delivery to the
Lender, the Trustee, the Enhancement Providers, if any, for any Series of Notes
issued and outstanding on the date of such opinion(s), Placement Agents, if any,
and the Rating Agencies on or prior to the effectiveness of such additional or
replacement Enhancement of opinion(s) of counsel as to the enforceability of
such additional or replacement Enhancement substantially similar to the original
opinions delivered with respect to such Enhancement, (b) the Lender shall have
received a completed Loan Request therefor and a copy of the related Vehicle
Order, (c) all conditions precedent to the issuance of any Series of Notes after
the Initial Closing Date shall have been satisfied in accordance with the
related Supplement and (d) on the date of such Loan the following statements
shall be true (and AESOP Leasing, by accepting the amount of such Loan, shall be
deemed to have represented and warranted that): (i) the representations and
warranties contained in Section 8 are true and correct on and as of such date
with the same effect as though made on and as of such date and shall be deemed
to have been made on such date and (ii) no Potential AESOP I Finance Lease Loan
Event of Default or AESOP I Finance Lease Loan Event of Default has occurred and
is continuing or would result from the making of such Loan or from the
application of the proceeds of such Loan.

SECTION 11.3. All Transactions Under Master Exchange Agreement. Each transfer by
AESOP Leasing of a Relinquished Vehicle to the Intermediary pursuant to the
Master Exchange Agreement shall be subject to the satisfaction of each of the
following conditions: (a) no Manufacturer Event of Default with respect to the
Manufacturer Program pursuant to which such Relinquished Vehicle is intended to
be transferred pursuant to the Master Exchange Agreement shall have occurred and
be continuing at the time of such transfer; (b) in connection with the transfer
of any Program Vehicle to the Intermediary, AESOP Leasing shall have contracted
to sell such Program Vehicle pursuant to an Eligible Manufacturer Program (the
Manufacturer party to which shall have consented to the purchase and sale of
Vehicles by the Intermediary pursuant to an Assignment Agreement, which consent
shall not have been revoked) and shall have directed the Intermediary to sell
such Program Vehicle pursuant to such Eligible

 

-28-



--------------------------------------------------------------------------------

Manufacturer Program on the date such Program Vehicle becomes Relinquished
Property pursuant to the Master Exchange Agreement; (c) on the date of any
transfer of any Relinquished Vehicle to the Intermediary, the only obligations
or liabilities, if any, secured by such Relinquished Vehicle are the Loans
and/or any other obligations or liabilities arising under the Related Documents;
(d) on the date of any such transfer, no QI Parent Downgrade Event has occurred
(unless the Rating Agency Consent Condition has been satisfied with respect to
such transfers continuing with the Intermediary); and (e) on the date of any
such transfer, the following statements shall be true: (i) the representations
and warranties of AESOP Leasing in Section 8 are true and correct on and as of
such date and shall be deemed to have been made on such date with the same
effect as though made on and as of such date, (ii) no Potential Loan Event of
Default or Loan Event of Default, no Potential Amortization Event or
Amortization Event and no Liquidation Event of Default or Limited Liquidation
Event of Default has occurred and is continuing or would result from the making
of such transfer, (iii) the Termination Date (as defined in the Master Exchange
Agreement) has not occurred and (iv) to AESOP Leasing’s knowledge, the
representations and warranties of the Intermediary in Article VI of the Master
Exchange Agreement are true and correct on and as of such date and shall be
deemed to have been made on and as of such date with the same effect as though
made on and as of such date.

SECTION 12. LOAN EVENTS OF DEFAULT AND THEIR EFFECT.

SECTION 12.1. AESOP I Finance Lease Loan Events of Default. Each of the
following shall constitute an AESOP I Finance Lease Loan Event of Default under
this Agreement:

12.1.1 Non-Payment of Loans. Default in the payment when due of the principal
amount of any Loan made hereunder or the Monthly Loan Principal Amount
hereunder, and the continuance thereof for one (1) Business Day after the
occurrence thereof, or the default in the payment of any Loan Interest on any
Loan made hereunder, and the continuance thereof for five (5) Business Days
after the occurrence thereof.

12.1.2 Non-Payment of Other Amounts. Default, and continuance thereof for five
(5) Business Days after notice thereof by the Lender to AESOP Leasing, in the
payment when due of any amount payable hereunder (other than any amount
described in Section 12.1.1).

12.1.3 Bankruptcy, Insolvency, etc. The occurrence of an Event of Bankruptcy
with respect to any Lessee, AESOP Leasing, Original AESOP, the Intermediary, any
Permitted Sublessee or any Permitted Nominee under any Franchisee Nominee
Agreement.

12.1.4 Non-Compliance With Provisions. Failure by AESOP Leasing to comply with
or to perform any provision of this Agreement (and not constituting an AESOP I
Finance Lease Loan Event of Default under any of the other provisions of this
Section 12.1) and, other than the failure to comply with the provisions of
Sections 10.1 and 10.2 hereof, the continuance of such failure for thirty
(30) days after the earlier of the date of the receipt of written notice thereof
from the Lender or the Trustee to AESOP Leasing and the date AESOP Leasing
learns of such failure.

 

-29-



--------------------------------------------------------------------------------

12.1.5 Warranties and Representations. Any warranty or representation made by or
on behalf of AESOP Leasing or otherwise in connection herewith is inaccurate or
incorrect or is breached or false or misleading in any material respect as of
the date such warranty or representation is made; or any schedule, certificate,
financial statement, report, notice, or other writing furnished by or on behalf
of AESOP Leasing to the Lender is false or misleading in any material respect on
the date as of which the facts therein set forth are stated or certified.

12.1.6 Lease Events of Default. The occurrence of a Lease Event of Default.

12.1.7 Loan Events of Default Under Other Loan Agreements. The occurrence of an
AESOP I Operating Lease Loan Event of Default or an AESOP II Loan Event of
Default.

12.1.8 Judgments. Any final and unappealable (or, if capable of appeal, such
appeal is not being diligently pursued or enforcement thereof has not been
stayed) judgment or order for the payment of money in excess of $100,000 which
is not fully covered by insurance shall be rendered against AESOP Leasing and
such judgment or order shall continue unsatisfied and unstayed for a period of
thirty (30) days.

SECTION 12.2. Effect of AESOP I Finance Lease Loan Event of Default or
Liquidation Event of Default. If any AESOP I Finance Lease Loan Event of Default
described in Section 12.1.1 or 12.1.3 or any Liquidation Event of Default shall
occur, the Loan Commitment (if not theretofore terminated) shall immediately
terminate and (x) in the case of any other AESOP I Finance Lease Loan Event of
Default, the Lender may declare its Loan Commitment (if not theretofore
terminated) to be terminated and whereupon it shall immediately terminate and
(y) in either case may declare the Loan Note and all other Liabilities to be due
and payable, whereupon the Loan Note shall become immediately due and payable.

SECTION 12.3. Rights of Lender and Trustee Upon Liquidation Event of Default and
Non-Performance of Certain Covenants. (a) If a Liquidation Event of Default
shall have occurred and be continuing the Lender and the Trustee, to the extent
provided in the Indenture, shall have all the rights against AESOP Leasing and
the Loan Collateral provided in the Indenture upon a Liquidation Event of
Default, including the right to take (under the specified circumstances)
possession of all Vehicles immediately.

(b) If (i) AESOP Leasing shall default in the due performance and observance of
any of its obligations under Section 9.3, 9.4, 9.5(iii), 9.8, 10.1 or 10.11
hereof, or (ii) any Lessee shall default in the due performance and observance
of its obligations under Section 31.10 of the Finance Lease, and such default
shall continue unremedied for a period of thirty (30) days after notice thereof
shall have been given to AESOP Leasing by the Lender, the Lender shall have the
ability to exercise all rights, remedies, powers, privileges and claims of AESOP
Leasing against the Manufacturers under or in connection with the Manufacturer
Programs with respect to (A) Program Vehicles leased under the Finance Lease
that AESOP Leasing has determined to turn back to the Manufacturers under such
Manufacturer Programs (excluding Relinquished Vehicles) and (B) whether or not
AESOP Leasing shall then have determined to turn back such Program Vehicles, any
Program Vehicles leased under the Finance Lease for which the applicable
Repurchase Period will end within one week or less.

 

-30-



--------------------------------------------------------------------------------

(c) Upon a default in the performance (after giving effect to any grace periods
provided herein) by AESOP Leasing of its obligations under Section 7.5 or 8.6
hereof with respect to certain Vehicles, the Lender or the Trustee shall have
the right to take actions reasonably necessary to correct such default with
respect to the subject Vehicles including the execution of UCC financing
statements with respect to Manufacturer Programs and other general intangibles
and the completion of Vehicle Perfection and Documentation Requirements on
behalf of AESOP Leasing or the Lender, as applicable.

(d) Upon the occurrence of a Liquidation Event of Default, AESOP Leasing will
return all Program Vehicles leased under the Finance Lease to the related
Manufacturer and shall sell all Non-Program Vehicles leased under the Finance
Lease in accordance with the instructions of the Lender. Upon the occurrence of
a Limited Liquidation Event of Default with respect to any Series of Notes,
AESOP Leasing will return Program Vehicles leased under the Finance Lease to the
related Manufacturer, and shall sell Non-Program Vehicles leased under the
Finance Lease in accordance with the instructions of the Lender, to generate
proceeds in an amount which, together with the proceeds of Vehicles returned
pursuant to the AESOP I Operating Lease Loan Agreement and the AESOP II Loan
Agreement, will be sufficient to pay all interest on and principal of such
Series of Notes. To the extent any Manufacturer fails to accept any such
Vehicles under the terms of the applicable Manufacturer Program, the Lender
shall have the right to otherwise dispose of such Vehicles and to direct AESOP
Leasing to dispose of such Vehicles in accordance with its instructions. In
addition, the Lender shall have all of the rights, remedies, powers, privileges
and claims vis-à-vis AESOP Leasing, necessary or desirable to allow the Trustee
to exercise the rights, remedies, powers, privileges and claims given to the
Trustee pursuant to Sections 9.2 and 9.3 of the Base Indenture and AESOP Leasing
acknowledges that (x) it has hereby granted the Lender all of the rights,
remedies, powers, privileges and claims granted to the Trustee pursuant to
Article 9 of the Base Indenture and that, under the circumstances set forth in
the Base Indenture, the Trustee may act in lieu of the Lender in the exercise of
such rights, remedies, powers, privileges and claims and (y) under certain
circumstances the Trustee may act in lieu of the Lender in the exercise of the
rights, remedies, powers, privileges and claims of the Lender hereunder.

SECTION 12.4. Application of Proceeds. The proceeds of any sale or other
disposition on any date pursuant to Section 12.3 shall be applied in the
following order: (i) to the reasonable costs and expenses incurred by the Lender
or the Trustee in connection with such sale or disposition, including any
reasonable costs associated with repairing any Vehicles leased under the Finance
Lease, and reasonable attorneys’ fees in connection with the enforcement of this
Agreement; (ii) to the payment of accrued Loan Interest and outstanding Loan
Principal Amount, and all other amounts due hereunder in the Related Month; and
(iii) any remaining amounts to AESOP Leasing, or such Person as may be lawfully
entitled thereto.

SECTION 12.5. Additional Agreements of AESOP Leasing. Upon the occurrence of any
Loan Event of Default, any Lease Event of Default, any Amortization Event, any
Liquidation Event of Default, any Limited Liquidation Event of Default or any
Exchange Agreement Termination Event, AESOP Leasing immediately shall cease any
further transfer of Relinquished Property to the Intermediary pursuant to the
Master Exchange Agreement.

 

-31-



--------------------------------------------------------------------------------

SECTION 13. GENERAL.

SECTION 13.1. Waiver; Amendments. No delay on the part of the Lender or the
holder of the Loan Note or other Liabilities in the exercise of any right, power
or remedy shall operate as a waiver thereof, nor shall any single or partial
exercise by any of them of any right, power or remedy preclude other or further
exercise thereof, or the exercise of any other right, power or remedy. No
amendment, modification or waiver of, or consent with respect to, any provision
of this Agreement or the Loan Note shall in any event be effective unless
(i) the same shall be in writing and signed and delivered by the Lender and
AESOP Leasing and consented to in writing by the Trustee and (ii) the Rating
Agency Consent Condition shall have been satisfied; provided that any amendment
or modification of the Loan Note need only be signed by AESOP Leasing.

SECTION 13.2. Confirmations. AESOP Leasing and the Lender (or the holder of the
Loan Note) agree from time to time, upon written request received by it from the
other, to confirm to the other in writing the aggregate unpaid Loan Principal
Amount.

SECTION 13.3. Notices. All notices, amendments, waivers, consents and other
communications provided to any party hereto under this Agreement shall be in
writing and addressed, delivered or transmitted to such party at its address or
facsimile number set forth below or at such other address or facsimile number as
may be designated by such party in a notice to the other parties. Any notice, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received; any
notice, if transmitted by facsimile, shall be deemed given when transmitted upon
receipt of electronic confirmation of transmission.

 

TRUSTEE:

     The Bank of New York     

c/o BNY Midwest Trust Company

2 North La Salle Street

     10th Floor      Chicago, Illinois 60602      Attention:            
Corporate Trust Office      Telephone:           (312) 827-8569     
Fax:                      (312) 869-8562

LENDER:

     Cendant Rental Car Funding (AESOP) LLC     

c/o Lord Securities Corporation

48 Wall Street

     New York, New York 10005      Attention:             Benjamin B. Abedine
     Telephone:           (212) 346-9019      Fax:     (212) 346-9012      With
a copy to:      Cendant Car Rental Group, Inc., as Administrator

 

-32-



--------------------------------------------------------------------------------

     6 Sylvan Way      Parsippany, NJ 07054      Telephone: (973) 496-5000     
Fax: (973) 494-5852

BORROWER:

     AESOP Leasing L.P.     

c/o Lord Securities Corporation

48 Wall Street

     New York, New York 10005      Attention:             Benjamin B. Abedine
     Telephone:           (212) 346-9019      Fax:     (212) 346-9012      With
a copy to:      Cendant Car Rental Group, Inc., as Administrator      6 Sylvan
Way      Parsippany, NJ 07054      Telephone: (973) 496-5000      Fax: (973)
494-5852

SECTION 13.4. Taxes. AESOP Leasing agrees to pay, and to save the Trustee and
the Lender harmless from all liability for, any document, stamp, filing,
recording, mortgage or other taxes (other than net income taxes of the Lender)
which may be payable in connection with the borrowings hereunder or the
execution, delivery, recording or filing of this Agreement or of any other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided for in this
Section 13.4 shall survive any termination of this Agreement.

SECTION 13.5. Indemnification. In consideration of the Lender’s execution and
delivery of this Agreement and the Lender’s extension of the Loan Commitment,
AESOP Leasing hereby agrees to:

(a) indemnify, exonerate and hold the Lender and its officers, directors,
stockholders, employees, and agents (herein collectively called “Lender Parties”
and individually called a “Lender Party”) free and harmless from and against any
and all claims, demands, actions, causes of action, suits, losses, costs,
charges, liabilities, damages, and expenses in connection therewith
(irrespective of whether such Lender Party is a party to the action for which
indemnification hereunder is sought), and including, without limitation,
reasonable attorneys’ fees and disbursements (called in this paragraph the
“Indemnified Liabilities”), incurred by Lender Parties or any of them as a
result of, or arising out of, or relating to (i) any transaction financed or to
be financed in whole or in part, directly or indirectly, with the proceeds of
any Loan made hereunder or involving any Loan made hereunder, or (ii) the
execution, delivery, performance or enforcement of this Agreement and any
instrument, document or agreement executed pursuant hereto by any of the Lender
Parties, or (iii) the ownership, operation,

 

-33-



--------------------------------------------------------------------------------

maintenance, leasing, or titling of the Vehicles, except in each case, for any
such Indemnified Liabilities arising on account of the relevant Lender Party’s
gross negligence or willful misconduct and, to the extent that the foregoing
undertaking may be unenforceable for any reason, AESOP Leasing agrees to make
the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law; and

(b) indemnify and hold harmless the Trustee (and its officers, directors,
employees and agents) from and against any loss, liability, expense, damage or
injury suffered or sustained by reason of, or arising out of or in connection
with: (i) any acts or omissions of AESOP Leasing pursuant to this Agreement and
(ii) the Trustee’s appointment under the Indenture and the Trustee’s performance
of its obligations thereunder, or any document pertaining to any of the
foregoing to which the Trustee is a signatory, including, but not limited to any
judgment, award, settlement, reasonable attorneys’ fees and other costs or
expenses incurred in connection with the defense of any actual or threatened
action, proceeding or claim; provided, however, AESOP Leasing shall have no duty
to indemnify the Trustee to the extent such loss, liability, expense, damage or
injury suffered or sustained is due to the Trustee’s negligence or willful
misconduct.

AESOP Leasing agrees that the indemnification provided for in this Section 13.5
shall run directly to and be enforceable by an indemnified party subject to the
limitations hereof. The indemnification provided for in this Section 13.5 shall
survive the termination of this Agreement, the Indenture and the resignation or
removal of the Trustee.

SECTION 13.6. Bankruptcy Petition. (a) AESOP Leasing hereby covenants and agrees
that, prior to the date which is one year and one day after the payment in full
of (i) all Series of Notes Outstanding and (ii) all Loans outstanding under the
AESOP I Loan Agreements, it will not institute against, or join any other Person
in instituting against, CRCF any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States. In the event that AESOP
Leasing takes action in violation of this Section 13.6, CRCF agrees, for the
benefit of the Noteholders that it shall file an answer with the bankruptcy
court or otherwise properly contest the filing of such a petition by AESOP
Leasing against CRCF or commencement of such action and raise the defense that
AESOP Leasing has agreed in writing not to take such action and should be
estopped and precluded therefrom and such other defenses, if any, as its counsel
advises that it may assert. The provisions of this Section 13.6 shall survive
the termination of this Agreement.

(b) CRCF hereby covenants and agrees that, prior to the date which is one year
and one day after the payment in full of (i) all Series of Notes Outstanding and
(ii) all Loans outstanding under the AESOP I Loan Agreements, it will not
institute against, or join any other Person in instituting against, AESOP
Leasing, Original AESOP, AESOP Leasing II, the Intermediary, PVHC or Quartx any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States. In the event that CRCF takes action with respect to AESOP
Leasing in violation of this Section 13.6, AESOP Leasing agrees, for the benefit
of the Noteholders that it shall file an answer with the bankruptcy court or
otherwise properly contest the filing of such a petition by CRCF against AESOP
Leasing or commencement of such action and raise the

 

-34-



--------------------------------------------------------------------------------

defense that CRCF has agreed in writing not to take such action and should be
estopped and precluded therefrom and such other defenses, if any, as its counsel
advises that it may assert. The provisions of this Section 13.6 shall survive
the termination of this Agreement.

SECTION 13.7. Submission to Jurisdiction. The Lender may enforce any claim
arising out of this Agreement or the Loan Note in any state or federal court
having subject matter jurisdiction and located in New York, New York. For the
purpose of any action or proceeding instituted with respect to any such claim,
AESOP Leasing hereby irrevocably submits to the jurisdiction of such courts.
AESOP Leasing irrevocably consents to the service of process out of said courts
by mailing a copy thereof, by registered mail, postage prepaid, to AESOP Leasing
and agrees that such service, to the fullest extent permitted by law, (i) shall
be deemed in every respect effective service of process upon it in any such
suit, action or proceeding and (ii) shall be taken and held to be valid personal
service upon and personal delivery to it. Nothing herein contained shall affect
the right of the Trustee and the Lender to serve process in any other manner
permitted by law or preclude the Lender from bringing an action or proceeding in
respect hereof in any other country, state or place having jurisdiction over
such action. AESOP Leasing hereby irrevocably waives, to the fullest extent
permitted by law, any objection which it may have or hereafter have to the
laying of the venue of any such suit, action or proceeding brought in any such
court located in New York, New York and any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum.

SECTION 13.8. Governing Law. THIS AGREEMENT AND THE LOAN NOTE SHALL BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. Whenever
possible each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. All obligations of AESOP Leasing and rights of the Lender and the
holder of the Loan Note or Liability expressed herein shall be in addition to
and not in limitation of those provided by applicable law or in any other
written instrument or agreement relating to any of the Liabilities.

SECTION 13.9. JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
UNDER THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY, OR
UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN
THE FUTURE BE DELIVERED IN CONNECTION THEREWITH OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY RELATED TRANSACTION, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

SECTION 13.10. Successors and Assigns. This Agreement shall be binding upon
AESOP Leasing, the Lender and their respective successors and assigns, and shall
inure to the benefit of AESOP Leasing, the Lender, the Trustee as a third party
beneficiary and their respective successors and assigns; provided, however, that
AESOP Leasing shall not have the right to assign its rights or delegate its
duties under this Agreement without (i) the Lender’s, each

 

-35-



--------------------------------------------------------------------------------

Enhancement Provider’s and the Trustee’s prior written consent and
(ii) satisfaction of the Rating Agency Consent Condition with respect thereto.
AESOP Leasing acknowledges that this Agreement and the Loan Note will be
assigned by the Lender to the Trustee pursuant to the Indenture, and hereby
agrees that, subject to the terms of the Indenture, the Trustee may exercise all
of the Lender’s rights hereunder. This Agreement and the other Related Documents
contain the entire agreement of the parties hereto with respect to the matters
covered hereby.

SECTION 13.11. Tax Treatment of Loans. It is the intention of the parties hereto
that for U.S. federal income tax purposes each Loan made hereunder will
constitute indebtedness of AESOP Leasing to the Lender and that AESOP Leasing
shall be only a lender, and not the owner of the Vehicles subject to the Finance
Lease, in which case the applicable Lessee shall be the owner of the Vehicles
leased by such Lessee thereunder for tax purposes. The parties agree to take no
position in any tax return, filing or proceeding inconsistent with this
provision.

SECTION 13.12. No Recourse. The obligations of CRCF and AESOP Leasing under this
Agreement are solely the corporate obligations of CRCF and AESOP Leasing,
respectively. No recourse shall be had for the payment of any obligation or
claim arising out of or based upon this Agreement against any shareholder,
employee, officer, director or incorporator of CRCF or AESOP Leasing.

SECTION 13.13. Effect of Amendment. This Agreement shall not be construed in any
manner to constitute a novation. Except to the extent amended hereby, each of
the Prior AESOP I Finance Lease Loan Agreement and the Loans thereunder are in
all respects ratified and confirmed and in full force and effect. From and after
the date hereof, all references in the Related Documents to the AESOP I Finance
Lease Loan Agreement shall mean such agreement as amended and restated hereby,
unless the context otherwise requires.

 

-36-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused it to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

AESOP LEASING L.P. By:  

AESOP LEASING CORP.,

its general partner

By:  

/s/: Orlando Figueroa

Name:   Orlando Figueroa Title:   President CENDANT RENTAL CAR FUNDING (AESOP)
LLC By:  

/s/: Lori Gebron

Name:   Lori Gebron Title:   Vice Presdient

 

Acknowledged and consented to:

THE BANK OF NEW YORK, as Trustee

By:  

/s/: Mary L. Collier

Name:   Mary L. Collier Title:   Agent



--------------------------------------------------------------------------------

EXHIBIT A

TO THE LOAN AGREEMENT

COPY OF LOAN NOTE

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B-1

TO THE LOAN AGREEMENT

FORM OF LOAN REQUEST

Cendant Rental Car Funding (AESOP) LLC

c/o Lord Securities Corporation

48 Wall Street

New York, New York 10005

Attention: Benjamin Abedine

Ladies and Gentlemen:

This Loan Request is delivered to you pursuant to Section 3.2 of that certain
Amended and Restated AESOP I Finance Lease Loan Agreement, dated as of June 3,
2004 (as amended, supplemented and restated or otherwise modified from time to
time, the “Loan Agreement”), between AESOP Leasing L.P., a Delaware limited
partnership (“AESOP Leasing”), and Cendant Rental Car Funding (AESOP) LLC, a
Delaware limited liability company (the “Lender”). Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Loan Agreement.

AESOP Leasing hereby requests that a Loan be made in the amount of $
                     on                     , 20    .

AESOP Leasing hereby acknowledges that the delivery of this Loan Request and the
acceptance by AESOP Leasing of the proceeds of the Loan requested hereby
constitute a representation and warranty by AESOP Leasing that, on the date of
such Loan, and before and after giving effect thereto and to the application of
the proceeds therefrom, all conditions set forth in Section 11.2 of the Loan
Agreement have been satisfied and all statements set forth in Section 11.2 of
the Loan Agreement are true and correct.

Attached hereto as Annex I is a true and correct copy of the schedule required
to be delivered in connection herewith pursuant to Section 3.2 of the Loan
Agreement.

AESOP Leasing agrees that if prior to the time of the Loan requested hereby any
matter certified to herein by it will not be true and correct at such time as if
then made, it will immediately so notify the Lender. Except to the extent, if
any, that prior to the time of the Loan requested hereby the Lender shall
receive written notice to the contrary from AESOP Leasing, each matter certified
to herein shall be deemed once again to be certified as true and correct at the
date of such Loan as if then made.

 

B-1-1



--------------------------------------------------------------------------------

Please wire transfer the proceeds of the Loan to the account of AESOP Leasing at
the financial institution set forth below:

 

Amount to be Transferred

  

Person to be Paid

  

Name, Address, etc.

     

Name

  

Account No.

     $                                        ______________________   
______________________          Attention:    ______________________         
______________________          ______________________

AESOP Leasing has caused this Loan Request to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly Authorized
Officer this      day of                     , 20    .

 

AESOP LEASING L.P. By:  

 

Name:   Title:  

 

B-1-2



--------------------------------------------------------------------------------

ANNEX I

Vehicle Acquisition Schedule and Related Information

 

1. Principal amount of proposed Loan

 

2. Borrowing Date of proposed Loan

 

3. Vehicle Identification Number (VIN)

 

4. Summary of Vehicles being financed (including, for Program Vehicles subject
to the GM Repurchase Program, the Designated Period for such Program Vehicles)

 

5. Program or Non-Program Vehicles

 

6. Capitalized Cost (New Vehicles)

 

7. Net Book Value (Franchisee Vehicles)

 

B-1-3



--------------------------------------------------------------------------------

EXHIBIT B-2

TO THE LOAN AGREEMENT

FORM OF LOAN REQUEST RESPONSE

AESOP Leasing L.P.

c/o Lord Securities Corporation

48 Wall Street

New York, New York 10005

Attention: Benjamin Abedine

                    , 20    

 

  Re: Loan Request Dated                     , 20    

Ladies and Gentlemen:

This Loan Request Response is delivered to you pursuant to Section 4.1 of that
certain Amended and Restated AESOP I Finance Lease Loan Agreement, dated as of
June 3, 2004 (as amended, supplemented, restated or otherwise modified from time
to time, the (“Loan Agreement”), between AESOP Leasing L.P., a Delaware limited
partnership (“AESOP Leasing”), and Cendant Rental Car Funding (AESOP) LLC, a
Delaware limited liability company (the “Lender”). Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
assigned to such terms in the Loan Agreement.

Reference is hereby made to the Loan Request delivered to us today by AESOP
Leasing (the “Loan Request”). The applicable rate of Loan Interest on each Loan
requested in the Loan Request is         %; provided, however, if the Lender’s
Carrying Cost Interest Rate for the Related Month is higher than the rate of
Loan Interest specified herein, the Loan Interest payable on such Loans shall be
determined using the higher rate.

 

Very truly yours, CENDANT RENTAL CAR FUNDING (AESOP) LLC By:  

 

Name:   Title:  

 

B-2-1



--------------------------------------------------------------------------------

EXHIBIT C

TO THE LOAN AGREEMENT

FORM OF PAYMENT

DEFICIT NOTICE

The Bank of New York

c/o BNY Midwest Trust Company

2 North La Salle Street

10th Floor

Chicago, Illinois 60602

Attn: Indenture Trust Administration

[Related Enhancement Provider]

[Address]

[                    ], 20    

Ladies and Gentlemen:

This Payment Deficit Notice is delivered to you pursuant to Section 6.4 of the
AESOP I Finance Lease Loan Agreement, dated as June 3, 2004 (as amended or
modified from time to time, the “Loan Agreement”) between Cendant Rental Car
Funding (AESOP) LLC, a Delaware limited liability company, as Lender, and AESOP
Leasing L.P. (“AESOP Leasing”), a Delaware limited partnership, as Borrower.
Terms used herein have the meanings provided in the Loan Agreement.

AESOP Leasing hereby notifies the Trustee and [Related Enhancement Provider]
that on                     , 20     [a Lease Payment Deficit did not exist]
[there was a Lease Payment Deficit on                     , 20     as follows:

 

Series         :

      $                                

Series         :

      $                                

 

AESOP LEASING L.P.

By:

 

 

Name:

 

Title:

 

 

C-1



--------------------------------------------------------------------------------

SCHEDULE 8.11

Legal Name; Records Locations, Jurisdiction of Organization

 

    

Records Location

  

Jurisdiction of Organization

AESOP Leasing L.P.   

c/o Lord Securities Corporation

48 Wall Street,

New York, NY 10005

   Delaware



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1.      CERTAIN DEFINITIONS.    2   

SECTION 1.1.

  Certain Definitions    2   

SECTION 1.2.

  Accounting and Financial Determinations    2   

SECTION 1.3.

  Cross References; Headings    2   

SECTION 1.4.

  Interpretation    3 SECTION 2.      LOAN COMMITMENT OF THE LENDER.    3   

SECTION 2.1.

  Loan Commitment    3   

SECTION 2.2.

  Certain Waivers    3   

SECTION 2.3.

  Conditions    4   

SECTION 2.4.

  Use of Proceeds    4 SECTION 3.      LOAN NOTE; LOAN PROCEDURE; RECORDKEEPING.
   4   

SECTION 3.1.

  Loan Note    4   

SECTION 3.2.

  Loan Procedure    4   

SECTION 3.3.

  Recordkeeping    5 SECTION 4.      INTEREST.    5   

SECTION 4.1.

  Interest Rate on Loans    5   

SECTION 4.2.

  Supplemental Interest    5   

SECTION 4.3.

  Loan Interest Payment Dates    5   

SECTION 4.4.

  Setting of Rates    5   

SECTION 4.5.

  Carrying Charges    6 SECTION 5.      REPAYMENT OF LOAN PRINCIPAL AMOUNT.    6
  

SECTION 5.1.

  Mandatory Repayment of Monthly Loan Principal Amount of Loans    6   

SECTION 5.2.

  Voluntary Prepayments of Loan Principal Amount    7 SECTION 6.      MAKING OF
PAYMENTS.    7   

SECTION 6.1.

  Making of Payments    7   

SECTION 6.2.

  Due Date Extension    7   

SECTION 6.3.

  Application of Sale Proceeds    8   

SECTION 6.4.

  Payment Deficits    8 SECTION 7.      LOAN COLLATERAL SECURITY.    8   

SECTION 7.1.

  Grant of Security Interest    8   

SECTION 7.2.

  Certificates of Title    10   

SECTION 7.3.

  Release of AESOP I Finance Lease Loan Collateral    10   

SECTION 7.4.

  Change of Location or Name    11   

SECTION 7.5.

  Deliveries; Further Assurances    11   

SECTION 7.6.

  [RESERVED].    12

 

-i-



--------------------------------------------------------------------------------

          Page   

SECTION 7.7.

  [RESERVED].    12   

SECTION 7.8.

  AESOP I Segregated Account    12 SECTION 8.      REPRESENTATIONS AND
WARRANTIES    12   

SECTION 8.1.

  Organization; Ownership; Power; Qualification    12   

SECTION 8.2.

  Authorization; Enforceability    12   

SECTION 8.3.

  Compliance    13   

SECTION 8.4.

  [RESERVED].    13   

SECTION 8.5.

  Litigation    13   

SECTION 8.6.

  Liens    13   

SECTION 8.7.

  Employee Benefit Plans    13   

SECTION 8.8.

  Investment Company Act    13   

SECTION 8.9.

  Regulations T, U and X    14   

SECTION 8.10.

  Proceeds    14   

SECTION 8.11.

  Legal Names; Record Locations; Jurisdiction of Organization    14   

SECTION 8.12.

  Taxes    14   

SECTION 8.13.

  Governmental Authorizations    14   

SECTION 8.14.

  Compliance with Laws    14   

SECTION 8.15.

  Eligible Vehicles    15   

SECTION 8.16.

  Manufacturer Programs    15   

SECTION 8.17.

  Absence of Default    15   

SECTION 8.18.

  No Security Interest; Title to Assets    15   

SECTION 8.19.

  Accuracy of Information    16 SECTION 9.      AFFIRMATIVE COVENANTS    16   

SECTION 9.1.

  Existence; Foreign Qualification    16   

SECTION 9.2.

  Books, Records and Inspections    17   

SECTION 9.3.

  Insurance    17   

SECTION 9.4.

  Manufacturer Programs    17   

SECTION 9.5.

  Reporting Requirements    17   

SECTION 9.6.

  Payment of Taxes; Removal of Liens    18   

SECTION 9.7.

  Business    18   

SECTION 9.8.

  Maintenance of the Vehicles    18   

SECTION 9.9.

  Maintenance of Separate Existence    19   

SECTION 9.10.

  Manufacturer Payments; Sales Proceeds    21   

SECTION 9.11.

  Maintenance of Properties    22   

SECTION 9.12.

  Verification of Title    22   

SECTION 9.13.

  [RESERVED]    22   

SECTION 9.14.

  Delivery of Information    22   

SECTION 9.15.

  Master Exchange Agreement and Escrow Agreement    22   

SECTION 9.16.

  Vehicles    22   

SECTION 9.17.

  Assignments.    22   

SECTION 9.18.

  Notation of Liens    23   

SECTION 9.19.

  Replacement of Intermediary    23   

SECTION 9.20.

  [RESERVED].    23

 

-ii-



--------------------------------------------------------------------------------

          Page   

SECTION 9.21.

  [RESERVED].    23   

SECTION 9.22.

  Non-Program Vehicle Report    23   

SECTION 9.23.

  Sale of Non-Program Vehicles Returned to AESOP Leasing    24 SECTION
10.      NEGATIVE COVENANTS    24   

SECTION 10.1.

  Liens    24   

SECTION 10.2.

  Other Indebtedness    24   

SECTION 10.3.

  Mergers, Consolidations    25   

SECTION 10.4.

  Sales of Assets    25   

SECTION 10.5.

  Acquisition of Assets    25   

SECTION 10.6.

  Dividends, Officers’ Compensation, etc.    25   

SECTION 10.7.

  Organizational Documents    25   

SECTION 10.8.

  Investments    25   

SECTION 10.9.

  Regulations T, U and X    25   

SECTION 10.10.

  Other Agreements    25   

SECTION 10.11.

  Use of Vehicles    25   

SECTION 10.12.

  Use of Proceeds    26   

SECTION 10.13.

  Limitations on the Acquisition or Redesignation of Certain Vehicles    26   

SECTION 10.14.

  Maximum Vehicle Age    26   

SECTION 10.15.

  Master Exchange Agreement    26 SECTION 11.      CONDITIONS.    26   

SECTION 11.1.

  Effectiveness of Amended and Restated Agreement    26   

SECTION 11.2.

  All Loans    28   

SECTION 11.3.

  All Transactions Under Master Exchange Agreement    28 SECTION 12.      LOAN
EVENTS OF DEFAULT AND THEIR EFFECT.    29   

SECTION 12.1.

  AESOP I Finance Lease Loan Events of Default    29   

SECTION 12.2.

  Effect of AESOP I Finance Lease Loan Event of Default or Liquidation Event of
Default    30   

SECTION 12.3.

  Rights of Lender and Trustee Upon Liquidation Event of Default and
Non-Performance of Certain Covenants    30   

SECTION 12.4.

  Application of Proceeds    31   

SECTION 12.5.

  Additional Agreements of AESOP Leasing.    31 SECTION 13.      GENERAL.    32
  

SECTION 13.1.

  Waiver; Amendments    32   

SECTION 13.2.

  Confirmations    32   

SECTION 13.3.

  Notices    32   

SECTION 13.4.

  Taxes    33   

SECTION 13.5.

  Indemnification    33   

SECTION 13.6.

  Bankruptcy Petition    34   

SECTION 13.7.

  Submission to Jurisdiction    35

 

-iii-



--------------------------------------------------------------------------------

          Page   

SECTION 13.8.

  Governing Law    35   

SECTION 13.9.

  JURY TRIAL    35   

SECTION 13.10.

  Successors and Assigns    35   

SECTION 13.11.

  Tax Treatment of Loans    36   

SECTION 13.12.

  No Recourse    36   

SECTION 13.13.

  Effect of Amendment    36

EXHIBITS AND SCHEDULES

 

EXHIBIT A    FORM OF LOAN NOTE EXHIBIT B-1    FORM OF LOAN REQUEST EXHIBIT B-2
   FORM OF LOAN REQUEST RESPONSE EXHIBIT C    FORM OF PAYMENT DEFICIT NOTICE
SCHEDULE 8.11    RECORDS LOCATIONS; JURISDICTION OF ORGANIZATION

 

-iv-